Exhibit 10.1




PURCHASE AND SALE AGREEMENT




This Purchase and Sale Agreement (this “Agreement”), dated as of January 11,
2016 (the “Effective Date”), is made by and among LSOP 3 JOINT VENTURE, LLC, a
Delaware limited liability company (“REIT Seller”) and LSOP 3C II, LLC, a
Delaware limited liability company (“C-Corp Seller” and together with REIT
Seller, each a “Seller” and collectively, the “Sellers”), and TALON OP, LP, a
Minnesota limited partnership (“Buyer”).

ARTICLE I

DEFINITIONS

1.1

Defined Terms.  Each of the following initially capitalized terms has the
meaning set forth for it in this Section 1.1:

“Additional Deposit”:  Immediately available funds in the amount of $750,000
plus the interest, if any, that is collected on such funds by Escrow Agent.

“Adjustment Point”:  11:59 PM the day prior to the Closing Date.

“Affiliate”:  With respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with the specified Person.  For
purposes of this definition and Section 14.8, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting shares, by contract or otherwise.

“Approvals”:  Collectively, the C-Corp Approvals and the REIT Approvals.

“Approval Date”:  February 25, 2016.

“Assigned Contracts”:  Collectively, the C-Corp Assigned Contracts and the REIT
Assigned Contracts.

“Basket Limitation”:  $50,000.

“Bill of Sale”:  A bill of sale in the form of Exhibit K with respect to the
sale by C-Corp Seller and the purchase by Buyer of the C-Corp Tangible Personal
Property.

“Broker”:  CBRE Group, Inc.

“Business Day”:  Any day other than a Saturday, Sunday or day on which the banks
in New York, New York are authorized or obligated by law to be closed.

“C-Corp Approvals”:  All assignable licenses, approvals, authorizations and
permits issued by Governmental Authorities with respect to the C-Corp Real
Property.





--------------------------------------------------------------------------------

“C-Corp Assigned Contracts”:  The C-Corp Contracts to be assigned to and assumed
by Buyer at Closing pursuant to this Agreement.

“C-Corp Contracts”:  All contracts, as amended and in effect at the time in
question, between C-Corp Seller (or a Manager as agent for C-Corp Seller) and
third parties providing for third parties to provide repair, maintenance,
construction, inspection, landscaping, security, extermination, trash removal
and other services in connection with the operation of the C-Corp Real Property,
excluding the Management Agreement and the Leasing Agreement.

“C-Corp Improvements”:  All buildings and other improvements on the C-Corp Land.

“C-Corp Intangible Personal Property”:  The C-Corp Approvals, the C-Corp
Assigned Contracts and the C-Corp Leases.

“C-Corp Land”:  The land described in Exhibit B, which is located at 6231-6325
Bury Drive, Eden Prairie, MN, 4600 Nathan Lane North, Plymouth, MN and 9600 54th
Avenue North, Plymouth, MN, together with all easements, rights and
appurtenances,  if any, inuring to the benefit of such land, and any land lying
in the bed of any publicly opened street adjoining such land to the center line
thereof and any award made or to be made in lieu thereof.

“C-Corp Leases”:  A lease or license of space in or at the C-Corp Real Property,
as amended and in effect at the time in question, between C-Corp Seller (or its
predecessor) and a Tenant, together with any related guaranties or other
agreements to which C-Corp Seller (or its predecessor) is a party.

“C-Corp Personal Property”:  The C-Corp Tangible Personal Property and the
C-Corp Intangible Personal Property.

“C-Corp Property”:  The C-Corp Real Property and the C-Corp Personal Property.

“C-Corp Real Property”:  The C-Corp Land and the C-Corp Improvements.

“C-Corp Tangible Personal Property”:  All tangible personal property, if any,
owned by C-Corp Seller and located at and used in connection with the
maintenance or operation of the C-Corp Real Property.

“Cap Limitation”:  1% of the Purchase Price.

“Closing”:  The closing of the sale and purchase of the Units with respect to
the REIT Property, and the closing of the sale and purchase of the C-Corp
Property, all pursuant to this Agreement.

“Closing Date”:  The date on which the Closing occurs.

“Closing Documents”:  All documents to be delivered at Closing by Sellers or
Buyer pursuant to this Agreement.

“Code”:  The Internal Revenue Code.





2




--------------------------------------------------------------------------------

“Contracts”:  Collectively, the C-Corp Contracts and the REIT Contracts.

“Current Tax Year”:  The calendar year in which the Closing occurs.

“Deed”:  A limited warranty deed, pursuant to which C-Corp Seller shall convey
title to the C-Corp Real Property subject to any applicable Permitted
Exceptions, which shall be substantially in the form of Exhibit C.

“Deposit”:  The Initial Deposit and, if made, the Additional Deposit.

“Escrow Agent”:  Chicago Title Insurance Company.

“Estoppel”:  For each Lease, a document substantially in the form of Exhibit A
or the form required by such Lease, signed by the Tenant thereunder, with the
applicable information inserted in the blanks in such form, and not materially
and adversely inconsistent with the corresponding information contained in such
Lease or otherwise provided to Buyer by Sellers or the applicable Manager in
writing prior to the Approval Date, except for changes permitted hereunder; and
except that, if an Estoppel is not obtained from any Tenant by Closing, a
document substantially in such form, with such information, that is signed by
the applicable Seller as landlord (but limited to such Seller’s Knowledge) shall
qualify as an Estoppel for purposes hereof.   

“General Assignment”:  An assignment and assumption in the form of Exhibit L
with respect to the assignment by C-Corp Seller and the assumption by Buyer of
the C-Corp Intangible Personal Property.

“Governmental Authority”:  The United States, the state and city in which the
Land in question is located, any political subdivision of such state or city,
and any agency, department, commission, board, court, bureau or instrumentality
of any of them.

“Initial Deposit”:  Immediately available funds in the amount of $250,000 plus
the interest, if any, that is collected on such funds by Escrow Agent.

“Inspection”:  The non-destructive and, except as strictly authorized by the
applicable Seller(s) pursuant to Section 5.2 hereof, non-invasive physical
inspection or Phase I (or, if strictly authorized under Section 5.2 hereof,
Phase II) environmental site assessment of the Property.

“Intermediate Interests”:  Each REIT’s membership interest in its corresponding
Mezz Owner and each Mezz Owner’s membership interest in its corresponding REIT
Property Owner.

“Land”:  Collectively, the C-Corp Land and the REIT Land.

“Leases”:  Collectively, the C-Corp Leases and the REIT Leases.

“Leasing Agreement”:  An agreement between the Property Owners and a real estate
broker, pursuant to which such broker is or may become entitled to a fee or
commission in connection with a Leasing Transaction.





3




--------------------------------------------------------------------------------

“Leasing Transaction”:  The entry by a Property Owner and a Tenant into a Lease,
or an agreement modifying, extending, renewing, expanding, terminating or
otherwise affecting a Lease, which occurs after the Effective Date.

“Management Agreement”:  The property management agreement between the Property
Owners and Manager, pursuant to which Manager provides property management
services to the Real Property.

“Manager”:  The management company that is party to the Management Agreement.

“Monetary Lien”:  A lien that can be satisfied and discharged with the payment
of a specified amount of money, which affects title to all or part of the
Property, the Units or the Intermediate Interests and was voluntarily created by
a Seller or a REIT Seller Sub.

“Mezz Owner”:  Each of LSOP 3 Mezz MN, LLC, a Delaware limited liability
company, LSOP 3 Mezz MN 2, LLC, a Delaware limited liability company and LSOP 3
Mezz MN 3, LLC, a Delaware limited liability company.

“Parties”:  Sellers and Buyer.

“Party”:  Buyer or each of the Sellers, as the context requires.

“Permitted Exceptions”:  (i) Non-delinquent real property taxes and assessments
(including unpaid installments thereof that are not delinquent); (ii) the Leases
identified in Exhibit D, as they may be affected by Leasing Transactions
permitted hereunder, any additional Leases resulting from Leasing Transactions
permitted hereunder, and the rights of the Tenants under such Leases;  (iii) any
other lien, encumbrance, easement or other exception or matter imposed, or
consented to, by Buyer prior to or as of the Closing;  (iv) if Buyer does not
obtain a new survey or survey update, any exception to, or lack of coverage
under, any of the Title Policies due to the lack of a current survey;  and (v)
all other exceptions to title contained or disclosed in the Title Reports or
Surveys, or any update of the Title Reports delivered before Closing pursuant to
Section 5.7, other than Seller Cure Exceptions.

“Person”:  An individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization or Governmental
Authority.

“Properties”:  Any of the parcels or real estate comprising the Property.

“Property”:  The REIT Property and the C-Corp Property.

“Property Owners”:  Collectively, the REIT Property Owners and C-Corp Seller.

“Purchase Price”:  $81,000,000.00, as allocated among the properties which
constitute the Property in accordance with Exhibit B-2.

“Real Property”:  Collectively, the C-Corp Real Property and the REIT Real
Property.





4




--------------------------------------------------------------------------------

“REIT”:  Each of LSOP 3 REIT MN, LLC, a Delaware limited liability company, LSOP
3 REIT MN 2, LLC, a Delaware limited liability company and LSOP 3 REIT MN 3,
LLC, a Delaware limited liability company.

“REIT Approvals”:  All assignable licenses, approvals, authorizations and
permits issued by Governmental Authorities with respect to the REIT Real
Property.

“REIT Assigned Contracts”:  The REIT Contracts to be assigned to and assumed by
Buyer at Closing pursuant to this Agreement.

“REIT Contracts”:  All contracts, as amended and in effect at the time in
question, between the REIT Property Owners (or the Manager as agent for the REIT
Property Owner) and third parties providing for third parties to provide repair,
maintenance, construction, inspection, landscaping, security, extermination,
trash removal and other services in connection with the operation of the REIT
Real Property, excluding the Management Agreement and the Leasing Agreement.

“REIT Funding Agreements”:  Those certain letter agreements dated as of December
23, 2013 and May 6, 2014 among the REITs, certain Affiliates of the REITs named
therein, REIT Funding, LLC, REIT Administration, LLC and H&L Equities, LLC,
relating to the administration of the Preferred Units (as defined in the REIT
LLC Agreements) and the holders thereof.

“REIT Improvements”:  All buildings and other improvements on the REIT Land.

“REIT Intangible Personal Property”:  The REIT Approvals, the REIT Assigned
Contracts and the REIT Leases.

“REIT Land”:  The land described in Exhibit B-1, which is located at 550-590
Hale Avenue North, Oakdale, MN, 7805 Hudson Road, Woodbury, MN, 7400 Flying
Cloud Drive and 7660-7716 Golden Triangle Drive, Eden Prairie, MN, 5600-5610
Rowland Road, Minnetonka, MN, 2800 Campus Drive, 2905 Northwest Boulevard and
2955 Xenium Lane North, Plymouth, MN and 7550 Meridian Circle North, Maple
Grove, MN, together with all easements, rights and appurtenances, if any,
inuring to the benefit of such land, and any land lying in the bed of any
publicly opened street adjoining such land to the center line thereof and any
award made or to be made in lieu thereof.

“REIT Leases”:  A lease or license of space in or at the REIT Real Property, as
amended and in effect at the time in question, between a REIT Property Owner (or
its predecessor) and a Tenant, together with any related guaranties or other
agreements to which a REIT Property Owner (or its predecessor) is a party.

“REIT LLC Agreement”:  The Amended and Restated Limited Liability Company
Agreement of each REIT.

“REIT Opinion”:  An opinion letter from Sellers’ counsel regarding each REIT’s
organization and operation in conformity with the requirements for qualification
and taxation as a real estate investment trust pursuant to Section 856-857 of
the Code at all times during the





5




--------------------------------------------------------------------------------

period beginning on the date of each REIT’s formation and ending immediately
prior to the Closing Date, which shall be (i) in form and substance as deemed
necessary or appropriate by Sellers’ counsel and reasonably satisfactory to
Buyer, and (ii) based on customary assumptions and representations (including an
assumption that for purposes of the REIT Opinion, each REIT’s taxable year ended
immediately prior to the Closing, and an assumption that each REIT satisfied the
distribution requirement described in Section 857(a)(1) of the Code for the
hypothetical short taxable year beginning January 1, 2016 and ending immediately
prior to the Closing Date).  

“REIT Personal Property”:  The REIT Tangible Personal Property and the REIT
Intangible Personal Property.

“REIT Property”:  The REIT Real Property and the REIT Personal Property.

“REIT Property Owner”:  A fee simple title holder of REIT Property.

“REIT Real Property”:  The REIT Land and the REIT Improvements.

“REIT Seller Subs”:  Each REIT, and such REIT’s corresponding Mezz Owner and
REIT Property Owner.

“REIT Tangible Personal Property”:  All tangible personal property, if any,
owned by the REIT Property Owners and located at and used in connection with the
maintenance or operation of the REIT Real Property.

“Scheduled Closing Date”:  March 28, 2016, as such date may be postponed
pursuant to Section 5.6.

“Seller Cure Exceptions”:  (i) Monetary Liens and (ii) other exceptions to title
contained or disclosed in the Title Reports or Surveys, or any update of the
Title Reports delivered before Closing, that (A) are caused by a Seller or any
REIT Seller Sub after the Effective Date in violation of this Agreement, (B)
will be omitted from the Title Policies upon delivery of the Title Affidavit(s),
or (C) the applicable Seller agrees in writing to cause the Title Company to
omit from, or insure over in, the Title Policies.

“Sellers’ Knowledge”:  The knowledge of Sellers based upon the actual knowledge
of  Matthew Faris, without any duty on the part of any such Persons (or any
other Persons) to conduct any independent investigation or make any inquiry of
any Person.

“Settlement Statement”:  A settlement statement, prepared by Escrow Agent with
input from Sellers and Buyer, and approved by Sellers and Buyer in their
reasonable discretion, reflecting the prorations, adjustments and allocation of
costs pursuant to Article VII.

“Study Period”:  The period beginning on the Effective Date and ending on the
Approval Date.

“Surveys”:  The updated surveys to be provided by Sellers pursuant to Section
5.3.





6




--------------------------------------------------------------------------------

“Survival Period”:  The period ending one (1) year after the Closing Date.

“Surviving Provisions”:  The provisions of this Agreement that are expressly
stated to survive the termination of this Agreement.

“Tenant”:  The tenant under a Lease.

“Tenant Payments”:  Rents and other Tenant payments and reimbursements under
Leases.

“Title Affidavits”:  An affidavit from REIT Seller in the form of Exhibit E with
respect to the REIT Property and an affidavit of C-Corp Seller in the form of
Exhibit E with respect to the C-Corp Property.

“Title Company”:  Chicago Title Insurance Company, Minneapolis, Minnesota.

“Title Policy”:  An ALTA owner’s title insurance policy or policies issued by
the Title Company insuring each Property Owner’s title to its corresponding Real
Property subject only to the Permitted Exceptions in an amount equal to the
Purchase Price applicable to such Real Property.

“Title Reports”:  The current preliminary title reports covering the Real
Property, issued to Buyer by the Title Company during the Study Period.

“Unit Assignment”:  An Assignment and Assumption of the Units in the form of
Exhibit F.

“Unit”:  The “Common Unit” as defined in each of the REIT LLC Agreements.

1.2

Interpretation.  All references to “Articles” and “Sections” without reference
to a document other than this Agreement, are intended to designate articles and
sections of this Agreement, and the words “herein,” “hereof,” “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article or Section, unless specifically designated otherwise.  As
used in this Agreement, the masculine shall include the feminine and neuter, the
singular shall include the plural and the plural shall include the singular, as
the context may require.  The use of the term “including” means in all cases
“including but not limited to” unless specifically designated otherwise.

ARTICLE II

SALE AND PURCHASE

2.1

Agreement to Sell and Purchase.  In consideration of the covenants herein
contained, REIT Seller hereby agrees to sell and Buyer hereby agrees to purchase
the Units in accordance with the terms and conditions set forth in this
Agreement, and C-Corp Seller hereby agrees to sell and Buyer hereby agrees to
purchase the C-Corp Property in accordance with the terms and conditions set
forth in this Agreement.





7




--------------------------------------------------------------------------------



2.2

Payments.  Buyer shall pay the Purchase Price as follows:

2.2.1

Initial Deposit.  Within three Business Days after the Effective Date, Buyer
shall deliver the Initial Deposit to Escrow Agent by bank wire transfer.

2.2.2

Additional Deposit.  Within two Business Days after the Approval Date, unless
Buyer terminates this Agreement pursuant to Section 5.4, Buyer shall deliver the
Additional Deposit to Escrow Agent by bank wire transfer.

2.2.3

Balance of Purchase Price.  No later than 10 AM New York City Time on the
Scheduled Closing Date, Buyer shall deliver to Escrow Agent, by bank wire
transfer of immediately available funds, a sum equal to the balance of the
Purchase Price, adjusted to reflect prorations and other adjustments pursuant to
Article VII.

2.3

Escrow.  Escrow Agent shall hold, invest and deliver the Deposit, in accordance
with Exhibit G, and shall hold and deliver all documents delivered to it
hereunder in accordance with customary written escrow instructions issued
mutually by legal counsel to Buyer and Sellers.

2.4

The Deposit.  If this Agreement is terminated (i) pursuant to Section 5.4,
Section 8.2 or Article X, or (ii) due to the failure of a condition set forth in
Section 3.1, then, subject to Section 5.2, Buyer will be entitled to the
Deposit.  If this Agreement is terminated for any other reason, Sellers will be
entitled to the Deposit.

ARTICLE III

CONDITIONS TO THE PARTIES’ OBLIGATIONS

3.1

Conditions to Buyer’s Obligation to Purchase.  Buyer’s obligation to purchase
the Units and the C-Corp Property is conditioned upon each of the following
(collectively, “Buyer’s Conditions Precedent”):

3.1.1

Performance by Sellers.  Performance in all material respects of the respective
obligations and covenants of, and respective deliveries required of, each Seller
hereunder.

3.1.2

Termination of Management Agreement.  Sellers shall have caused the Management
Agreement to be terminated with respect to the Properties and provided Buyer
with reasonable written evidence thereof.

3.1.3

Termination of Leasing Agreement.  Sellers shall have caused the Leasing
Agreement to be terminated with respect to the Properties and provided Buyer
with reasonable written evidence thereof.





8




--------------------------------------------------------------------------------



3.1.4

Delivery of Title and Possession (C-Corp Property).  Delivery to Buyer at the
Closing of the Deed and possession of the C-Corp Property subject to any
applicable Permitted Exceptions.

3.1.5

Title Insurance.  Delivery to Buyer by the Title Company of the Title Policy or
Title Policies (or signed proforma(s) or marked binder(s) therefor) at the
Closing.

3.1.6

Tenant Estoppels and SNDAs.  Receipt by Buyer of Estoppels with respect to
Leases from (a) (i) each of the Tenants who occupy an entire building, plus (ii)
any five (5) of the remaining ten (10) largest Tenants among the Properties
(i.e. the Tenants demising the largest premises), and (b) other Tenants such
that Estoppels have been received, in the aggregate, from Tenants demising at
least 70% of the leased premises in the Improvements.  At the request of Buyer,
Sellers agree to cause the Property Owners to deliver to such Tenants as Buyer
shall reasonably request Buyer’s lender’s form of subordination, non-disturbance
and attornment agreement; provided, however, that Buyer’s or Buyer’s lender’s
receipt of any subordination, non-disturbance and attornment agreement executed
by such Tenants shall not be a condition to Buyer’s obligation to purchase the
Units and/or the C-Corp Property.

3.1.7

Material Adverse Occupancy Change.  During the period between the Approval Date
and the Closing Date, there shall have been no “Material Adverse Occupancy
Change” in any of the Properties; provided, however, that should such a Material
Adverse Occupancy Change occur, Sellers may elect, in their sole discretion, to
credit Buyer at Closing the amount of lost rental income under the applicable
Leases which caused such Material Adverse Occupancy Change for the 6-month
period immediately following the Closing, in which case the condition set forth
in this Section 3.1.7 shall be satisfied. For purposes hereof, the term
“Material Adverse Occupancy Change” shall mean any change, from and after the
Approval Date, in occupancy of the respective Properties by Tenants who, as of
the Approval Date, are in possession of their respective premises, resulting
from the default by such Tenants under their respective Leases and which relates
to Leases involving in excess of 50,000 square feet in the aggregate.  

3.1.8

Sellers’ Representations.  The respective representations and warranties of each
Seller set forth in Section 9.1 being true and correct in all material respects
as of the Closing except (i) representations and warranties stated in Section
9.1 to be as of the Effective Date (“Effective Date Reps”), and (ii) as modified
by written notice (in accordance with Section 9.1) to which Buyer has no right
to object, or does not object in writing by the later of (x) five Business Days
after receipt thereof or (y) the end of the Study Period.

If any Buyer’s Condition Precedent is not satisfied by a Seller (or otherwise
waived by Buyer in its discretion as of the Closing Date (or such other time
period as set forth above with respect to any particular Buyer’s Condition
Precedent) for a reason other than the default by Buyer in the performance of
its obligations under this Agreement, then Buyer shall have the right





9




--------------------------------------------------------------------------------

to terminate this Agreement by written notice to Sellers at any time on or
before the Closing Date, in which case (i) the Deposit shall be returned to
Buyer and (ii) no party hereto shall have any further rights and/or obligations
under this Agreement except under those provisions that expressly survive a
termination of this Agreement.

3.2

Conditions to Sellers’ Obligation to Sell.  Sellers’ obligation to sell the
Units and the C-Corp Property is conditioned upon each of the following
(collectively, “Sellers’ Conditions Precedent”):

3.2.1

Performance by Buyer.  Performance in all material respects of the obligations
and covenants of, and deliveries required of, Buyer hereunder.

3.2.2

Receipt of Purchase Price.  Receipt of the Purchase Price, as adjusted pursuant
to Article VII, at the Closing in the manner herein provided.

3.2.3

Buyer’s Representations.  The representations and warranties by Buyer set forth
in Section 9.2 being true and correct in all material respects as of the
Closing.

If any Sellers’ Condition Precedent is not satisfied by Buyer (or otherwise
waived by Sellers in their discretion as of the Closing Date (or such other time
period as set forth above with respect to any particular Sellers’ Condition
Precedent) for a reason other than the default by Sellers in the performance of
their obligations under this Agreement, then Sellers shall have the right to
terminate this Agreement and receive the Deposit, and Sellers shall be released
from any further obligations hereunder, all pursuant to Section 8.1 of this
Agreement.

ARTICLE IV

BUYER’S DELIVERIES AND SELLERS’ DELIVERIES TO ESCROW AGENT

4.1

Buyer’s Deliveries.  Buyer shall, at or before the Closing, deliver to Escrow
Agent each of the following:

4.1.1

Purchase Price.  The Purchase Price as adjusted pursuant to Article VII, by wire
transfer of immediately available funds.

4.1.2

Unit Assignment.  Two counterparts of the Unit Assignment, executed by Buyer.

4.1.3

General Assignment.  Two counterparts of the General Assignment, executed by
Buyer.

4.1.4

Bill of Sale.  Two counterparts of the Bill of Sale, executed by Buyer.

4.1.5

Settlement Statement.  Three counterparts of the Settlement Statement, executed
by Buyer, together with an appropriate Certificate of Real Estate





10




--------------------------------------------------------------------------------

Value as required by MSA §272.115 with respect to the C-Corp Property, which
certificate shall be electronically filed by the Escrow Agent with the
cooperation of Buyer.

4.2

Sellers’ Deliveries.  The applicable Seller shall, at or before the Closing,
deliver to Escrow Agent each of the following:

4.2.1

Deed.  The Deed, executed and acknowledged by C-Corp Seller, together with (i) a
certificate signed by C-Corp Seller, or a statement in the Deed, warranting that
there are no “Wells” on any of the C-Corp Real Property within the meaning of
Minn. Stat. §103I, or if there are “Wells,” a Well Certificate in the form
required by law executed by C-Corp Seller; and (ii) if the C-Corp Real Property
contains or contained a storage tank, an affidavit with respect thereto, as
required by Minn. Stat. §116.48.

4.2.2

Unit Assignment.  Two counterparts of the Unit Assignment, executed by REIT
Seller.

4.2.3

General Assignment.  Two counterparts of the General Assignment, executed by
C-Corp Seller, together with original executed counterparts (or copies if
originals are not in C-Corp Seller’s possession) of the documents representing
the C-Corp Intangible Personal Property.

4.2.4

Bill of Sale.  Two counterparts of the Bill of Sale, executed by C-Corp Seller.

4.2.5

Notices to Tenants.  Notices signed by each Property Owner or the Manager
addressed to each Tenant of a Lease, in the form of Exhibit M.

4.2.6

FIRPTA Certificates.  Two counterparts of a certificate in the form of Exhibit
H, executed by C-Corp Seller.

4.2.7

Settlement Statement.  Three counterparts of the Settlement Statement, executed
by Sellers, together with an appropriate Certificate of Real Estate Value as
required by MSA §272.115 with respect to the C-Corp Property, which certificate
shall be electronically filed by the Escrow Agent with the cooperation of
Seller.

4.2.8

Title Affidavits.  Three counterparts of each of the Title Affidavits, executed
by REIT Seller and C-Corp Seller, as applicable.

4.2.9

Resignation Letters.  Resignation letters, executed by each officer of each REIT
Seller Sub, confirming the resignation, as of the Closing Date, of all positions
with each REIT Seller Sub held by such persons.

4.2.10

REIT Earnings.  A written estimate of the current earnings and profits of each
of the REITs for the portion of the Current Tax Year ending on the





11




--------------------------------------------------------------------------------

Closing Date and the distributions made during the Current Tax Year and governed
by Section 316 of the Code.

4.2.11

REIT Opinion Letter.  An original REIT Opinion from Sellers’ counsel, addressed
to Buyer, in the form proposed by Sellers (and reasonably approved by Buyer on
or before the Approval Date) pursuant to Section 5.1.7 and dated as of the
Closing Date.

4.2.12

Bring Down Certificate.  Effective as of the Closing Date, a written
reaffirmation by Sellers of all representations by Sellers contained in this
Agreement other than Effective Date Reps, which such representations shall be
subject to modification in accordance with Sections 3.1.7 and 9.1.

4.3

Failure to Deliver.  The failure of Buyer or Sellers to make any delivery
required above by and in accordance with this Article IV shall constitute a
default hereunder by such Party.

4.4

Incorporation by Reference.  The provisions of Sections 14.1, 14.2, 14.4, 14.5,
14.6, 14.8, 14.9, 14.10, 14.11, 14.12, 14.14 and 14.16 shall apply to all
documents that are executed and delivered by the Parties at Closing, as if such
provisions were incorporated therein (and referred thereto instead of to this
Agreement), except with respect to the documents executed and delivered pursuant
to Sections 4.2.2, 4.2.9, 4.2.10 and 4.2.11, above.  This Section shall survive
the Closing.

ARTICLE V

INVESTIGATION OF PROPERTY

5.1

Delivery of Documents.  Within five days after the Effective Date (except as
otherwise set forth below), Sellers shall deliver or make available (via an
electronic data room or in physical files at the office of Sellers or an
applicable Manager) to Buyer the following:

5.1.1

Existing Title Policy.  The existing title policies related to the Property.

5.1.2

Surveys.  To the extent in Sellers’ or a Manager’s possession or control, the
most recent surveys of the Real Property prepared by a licensed surveyor.

5.1.3

Leases and Contracts.  Copies of the Leases and the Contracts (except the
Management Agreement) in effect on the Effective Date.

5.1.4

Books and Records.  Copies of the Manager’s books and records, monthly operating
statements and variance reports, tax bills and utility bills regarding the
Property for the two full calendar years preceding the Effective Date (or for
the duration of the applicable Seller’s ownership period if shorter) and for the
current calendar year to date, including, without limitation, current accounts
receivable and payable aging, operating statements, CAM reconciliations and CAM
budgets,





12




--------------------------------------------------------------------------------

detail general ledgers, and capital improvements and renovation records,
including any warranty documentation (to the extent in Sellers’ possession or
control), it being acknowledged that the foregoing shall not include any
financial analyses, budgets (except as expressly provided above), projections,
appraisals, or privileged or proprietary materials.

5.1.5

Drawings and Environmental.  To the extent in Sellers’ or a Manager’s possession
or control, the most recent Phase I environmental surveys of the Property, any
other environmental surveys, soils reports, engineering and architectural
studies or plans, grading plans, topographical maps, property conditions
surveys, appraisals, plans, drawing and specifications, and such similar
information regarding the Property.

5.1.6

Approvals.  Copies of all Approvals in effect that are in Sellers’ or Manager’s
possession.

5.1.7

REIT Seller Sub Documents.  Copies of the REIT LLC Agreements, the election of
the REITs to be treated as real estate investment trusts under the Code, the
REIT Funding Agreements, the limited liability company agreements of the Mezz
Owners and REIT Property Owners and all amendments thereto.

5.1.8

Financial Statements and Tax Returns.  On or before January 22, 2016, for LSOP 3
REIT MN, LLC and its corresponding Mezz Owner and REIT Property Owner, the
annual financial statements and federal and state tax returns for the calendar
year 2013 and, the quarterly financial statements for the calendar quarter
ending December 31, 2013.  On or before January 22, 2016, for LSOP 3 REIT MN 2,
LLC and LSOP 3 REIT MN 3, LLC and their corresponding Mezz Owners and REIT
Property Owners, the annual financial statements and federal and state tax
returns for the calendar year 2014 and the quarterly financial statements for
the calendar quarters ended March 31, June 30, September 30 and December 31 of
calendar year 2014 and the calendar quarters ended March 31, June 30 and
September 30 of calendar year 2015.  All of these financial statements will be
prepared in accordance with U.S. Generally Accepted Accounting Principles and in
a manner generally consistent with the books and records of the entities and
owners.

5.1.9

Form of REIT Opinion.  Sellers’ proposed form of the REIT Opinion (which form
may be revised by Sellers from time to time during the Study Period, based on
input from Buyer’s counsel to the extent acceptable to Sellers, or otherwise).

5.1.10

Evidence of REIT Basis.  Each REIT Seller Sub shall provide to Buyer prior to
the end of the Inspection Period evidence in reasonable detail as to the tax
basis of such REIT Seller Sub in each property owned by such REIT Seller Sub.





13




--------------------------------------------------------------------------------



5.2

Physical Inspection of Property.  Prior to the expiration of the Study Period,
Buyer and Buyer’s representatives, agents and designees shall have the right at
reasonable times to enter upon the Real Property, at Buyer’s sole cost, solely
for the purpose of conducting such Inspections as Buyer may elect to make or
obtain, subject to the following:

5.2.1

Conduct.  Buyer shall promptly repair any damage caused by the Inspections to
the reasonable satisfaction of Sellers.  The Deposit shall serve as security for
such repairs if the Closing does not occur, and upon request of a Seller, Escrow
Agent shall promptly make the Deposit available to such Seller for such repairs.
 Buyer acknowledges and agrees that the Inspections shall be subject to the
rights of the Tenants under the Leases and shall be performed in such a manner
as to not interfere with such rights.  Buyer shall give Sellers reasonable prior
notice of any Inspection so that Sellers will have the opportunity to have a
representative present, which right Sellers reserve.

5.2.2

No Communication with Tenants.  Neither Buyer nor Buyer’s representatives,
agents or designees shall communicate with any Tenants without the prior written
approval of Sellers, not to be unreasonably withheld, delayed or conditioned.
 Sellers reserve the right to be present at any meeting with any Tenant.

5.2.3

Indemnity and Insurance.  Buyer hereby agrees to indemnify and hold harmless
Sellers and Manager, and their respective shareholders, officers, directors,
partners, members, employees, agents, successors and assigns, from and against
any mechanics’ lien or claim therefor, and any claim, cause of action, lawsuit,
damage, liability, loss, cost or expense (including, without limitation,
attorneys’ fees) arising out of any entry on the Real Property by Buyer or its
representatives, agents or designees or out of any of their Inspections.  Prior
to any entry upon the Real Property, Buyer shall, or shall cause its agents to,
maintain and deliver to Sellers, for Sellers’ reasonable approval, policies of
commercial general liability insurance in such amounts, covering such risks and
in such form as is customary and appropriate with respect to such entry and
Inspections.   Buyer shall not conduct any subsurface or invasive testing on the
Real Property unless (a) a Phase I environmental site assessment recommends such
testing, (b) Buyer requests in writing Seller’s prior written approval of such
testing, which such request shall include, without limitation, the types of
tests being proposed, where and how many borings are needed and where wells may
need to be installed (if any), and Seller has thereafter approved such testing
in writing, which approval shall not be unreasonably withheld, conditioned or
delayed, and (c) Seller and Buyer have, prior to the commencement of any such
testing, entered into a separate written access agreement with respect to such
testing, which agreement shall be in form and substance reasonably acceptable to
Seller.  Notwithstanding the foregoing to the contrary, Buyer shall not be
obligated to indemnify Sellers pursuant to this Section 5.3.2 for any costs or
liability incurred by Sellers as a result of or arising from the discovery by
Buyer, its agents, employees or contractors, of any hazardous or toxic materials
on or under any of the Properties during the course of Buyer’s inspections and
testing under Section 5.2 or (ii) the conduct by Buyer of soil, groundwater and
other invasive testing permitted hereby, so long such testing is conducted in a
commercially reasonable manner and Buyer repairs





14




--------------------------------------------------------------------------------

any damage to the Properties occurring in connection with any such testing, as
required hereunder.  The provisions of this Section 5.2.3 shall survive the
termination of this Agreement and the Closing.

5.3

Title and Survey.  Buyer shall obtain from the Title Company current title
commitments in the name of Buyer for each of the Properties and thereafter
promptly deliver such title commitments to Seller (collectively, the “Title
Commitments”).  The cost of the Title Commitments shall be borne by Buyer and
Sellers pursuant to Section 7.2 and Section 7.3 of this Agreement.   Upon
receipt of the Title Commitments, Seller shall order and obtain updates of the
existing surveys for each of the Properties, which updated surveys shall be
certified to Buyer, the Title Company and any lender of which Buyer shall notify
Seller in writing and which shall comply with the 2011 Minimum Standard Detail
Requirements for an ALTA/ACSM Land Title Survey.  The costs and expenses of such
updated surveys shall be borne by Buyer and Sellers pursuant to Section 7.2 and
Section 7.3 of this Agreement.  Buyer shall determine during the Study Period
whether each Property Owner’s title to the Property is satisfactory to Buyer.
 Buyer may negotiate with the Title Company or any surveyor who prepared a
Survey in order to cause them to modify the Title Report or any Survey, as
applicable, to reflect only those exceptions to title that are acceptable to
Buyer, and to commit to provide endorsements to the Title Policy or Title
Policies.  The issuance of such endorsements shall not be a condition to
Closing.

5.4

Termination.  Buyer shall have until 5:00 PM New York City Time on the Approval
Date to notify Sellers that it approves the then current condition of the
Properties and the Leases, along with the form of REIT Opinion last provided to
Buyer by Sellers and has elected to proceed with Closing of the transaction
contemplated hereby, subject to satisfaction or written waiver all of Buyer’s
Conditions Precedent (“Buyer’s Notice of Approval”).  If Buyer fails to give
Buyer’s Notice of Approval prior to such time, this Agreement shall terminate
(other than provisions which expressly survive termination hereof), in which
case the Deposit shall be returned to Buyer.

5.5

Effect of Termination.  If Buyer terminates this Agreement in accordance with
Section 5.4, then all further rights and obligations of the Parties shall cease
and terminate without any further liability of either Party to the other (except
obligations under Surviving Provisions).

5.6

Title Cure by Sellers.  At or before Closing, Sellers shall remove or have the
Title Company insure over, to the reasonable satisfaction of Buyer, all Seller
Cure Exceptions, and Sellers may (i) at Closing, use any part of the Purchase
Price therefor and (ii) by notice to Buyer prior to the Scheduled Closing Date,
postpone the Closing for up to 60 days in order to effectuate such removal or
insurance.   Except for the foregoing obligation regarding Seller Cure
Exceptions, nothing contained in this Agreement or otherwise shall require any
Seller to render title to the Property, the Units or the Intermediate Interests
marketable or to remove or correct any title or survey matter, or any other
exception or matter disapproved or identified by Buyer, or to take any action or
incur any expense in order to do so.  

5.7

New Title Matters.

(a)

New Encumbrances.  From and after the Effective Date, Sellers will not agree to
any additional encumbrances to the Property without Buyer’s prior written
consent,





15




--------------------------------------------------------------------------------

which may be withheld in Buyer’s sole discretion, unless such encumbrances will
be released and/or satisfied by Sellers prior to or at Closing.  Except for
encumbrances that will be released and/or satisfied by Sellers prior to or at
Closing, Sellers shall notify Buyer prior to agreeing to any additional
encumbrance to the Property and Buyer shall have three (3) Business Days in
which to approve or disapprove of such encumbrance.  If Buyer fails to approve
or disapprove of such encumbrance within three (3) Business Days after receiving
notice from Sellers, Buyer shall be deemed to have approved the encumbrance.

(b)

Title Updates.  If any supplemental title report or update issued subsequent to
the expiration of the Study Period contains exceptions for matters placed on the
public record following the Approval Date or otherwise not disclosed by the
Title Report initially delivered to Buyer (“New Exceptions”), Buyer will be
entitled to object to the New Exceptions by delivery of a notice of objections
to Sellers on or before the date that is three (3) Business Days following
Buyer’s receipt of such supplement or update.  If Buyer fails to deliver to
Sellers a notice of objections on or before such date, Buyer will be deemed to
have waived any objection to the New Exceptions, and the New Exceptions will be
included as Permitted Exceptions except to the extent that the New Exception
constitutes a Required Cure Matter.  If such New Exception constitutes a
Required Cure Matter, Sellers shall cure the same in accordance with Section 5.6
hereof.  If such New Exception does not constitute a Required Cure Matter, then
Sellers will have not less than five (5) days after the receipt of Buyer’s
notice (and, if necessary, Sellers may extend the Closing Date to provide for
such five (5) day period), within which time Sellers may, but are under no
obligation to, remove the objectionable New Exceptions.  If Buyer timely objects
to such New Exception and such New Exception does not constitute a Required Cure
Matter and within the five (5) day period, Sellers or Title Company do not (or
do not agree to) remove the objectionable New Exceptions, then Buyer may
terminate this Agreement upon written notice to Sellers no later than two (2)
days following expiration of the five (5) day cure period.  If Buyer timely
terminates this Agreement, the Deposit will be promptly returned to Buyer, and
the parties shall be released from all further obligations under this Agreement
(except those that expressly survive termination of this Agreement).  If Buyer
fails to terminate this Agreement in the manner set forth above, the New
Exceptions (except those Sellers and/or Title Company have removed or agreed to
remove) will be included as Permitted Exceptions except to the extent that the
same constitute Required Cure Matters.

(c)

Encumbrances.  The existence of Required Cure Matters shall not be objections to
title and Sellers hereby agree that properly executed instruments necessary to
satisfy the same will be delivered to Title Company at the Closing together with
recording and/or filing fees (or an appropriate credit against the Purchase
Price given for such fees), and Buyer and Sellers agree that such Required Cure
Matters may be satisfied at Closing through the payment by Sellers or Buyer of
the necessary portions of the Purchase Price to the applicable parties to
satisfy same.

5.8

Copies of Third Party Reports.  If Buyer terminates this Agreement in accordance
with Section 5.4, or if any Seller otherwise makes a request therefor, Buyer,
within three Business Days after such termination or request, shall provide such
Seller with copies of all third party Inspection reports and work product
generated for Buyer with respect to the Property.  Such reports and work product
shall be delivered to the requesting Seller without warranty of any kind as to
the truth of the matters stated therein or the completeness thereof.





16




--------------------------------------------------------------------------------

ARTICLE VI

THE CLOSING

6.1

Date and Manner of Closing.  The Closing shall take place by Escrow Agent
delivering all documents and funds in accordance with this Agreement, as soon as
all conditions to Closing contained in this Agreement have been satisfied (or
waived in writing), which shall in any event be not later than the Scheduled
Closing Date, time being of the essence (subject only to Sellers’ cure period
under Section 5.6 actually extending beyond such date, in which event Sellers
will give Buyer not less than three Business Days’ notice of the date of
Closing).

6.2

Delay in Closing; Authority to Close.  If Escrow Agent cannot effectuate the
Closing on or before the Scheduled Closing Date, it shall, nevertheless,
effectuate the Closing when all conditions have been satisfied or waived,
notwithstanding that one or more of such conditions has not been timely
satisfied, unless after the Scheduled Closing Date and prior to the Closing,
Escrow Agent receives a written notice to terminate this Agreement from a Party
who, at the time such notice is delivered, is not in default hereunder.  

ARTICLE VII

PRORATION, FEES, COSTS AND ADJUSTMENTS

7.1

Prorations.  Prior to the Closing, Escrow Agent, with input from Sellers and
Buyer, shall determine the amounts of the prorations in accordance with this
Agreement and provide a draft Settlement Statement to Sellers and Buyer.
 Sellers and Buyer shall review and either approve or propose changes or
additions to such draft promptly and prior to the Closing, such approval not to
be unreasonably withheld, conditioned or delayed.  The Parties shall cooperate
to finalize the Settlement Statement prior to the Scheduled Closing Date.  REIT
Seller shall be entitled to have distributed to it prior to Closing all cash
held by any and all REIT Seller Subs.

7.1.1

Certain Items Prorated.  All income and expenses with respect to the Property
and payable to or by a Property Owner shall be prorated between the Parties as
of the Adjustment Point, including:  (i) all Minnesota real estate taxes and
installments of special assessments for the fiscal year in which the Closing
occurs, which taxes and assessments shall be prorated as follows:  (a) taxes and
assessments due and payable in all years prior to the year of Closing shall be
paid by Sellers on or before the Closing Date, (b) taxes and assessments due and
payable in the year of Closing shall be prorated between Sellers and Buyer as of
the Closing Date based on a calendar year with Sellers paying the portion
allocable to the period prior to the Closing Date and Buyer paying the portion
allocable to the period from, after and including, the Closing Date, and (c)
Buyer shall assume and pay real estate taxes and the balance of any levied or
pending assessments that are payable after the year of Closing occurs; (iii)
Tenant Payments received under the Leases; (iv) charges for water, sewer,
electricity, gas, fuel and other utility charges, based on meter readings within
one day before Closing, to the extent available (except, with respect to the
C-Corp Property, C-Corp Seller may elect to close its own applicable account, in





17




--------------------------------------------------------------------------------

which event Buyer shall open its own account and the applicable charges shall
not be prorated); (v) amounts prepaid and amounts accrued but unpaid on Assigned
Contracts; and (vi) periodic fees for Approvals.  

7.1.2

Leasing Commissions and Tenant Improvements.  At the Closing, Buyer shall pay or
reimburse Sellers for all leasing commissions, tenant improvement costs and
allowances and other charges due and payable, or previously paid by a Property
Owner, by reason of or in connection with any Leasing Transaction.  At or prior
to the Closing, Sellers shall (or shall cause the applicable Property Owner to)
pay all leasing commissions, tenant improvement costs and allowances and other
charges due and payable by reason of or in connection with any Lease listed on
Exhibit D (without giving effect to any Leasing Transaction).  To the extent
that any leasing commissions,  tenant improvement costs and allowances and other
charges relating to any Lease or Leasing Transaction are not due and payable as
of the Closing Date, Buyer shall receive a credit on the Settlement Statement
equal to the amount, if any, thereof relating to any Lease listed on Exhibit D
(without giving effect to any Leasing Transaction).

7.1.3

Tax Refunds.  To the extent not required pursuant to Leases to be paid or
credited to Tenants, (i) real property tax refunds and credits received after
the Closing that are attributable to a fiscal year prior to the fiscal year in
which the Closing occurs shall belong to Sellers, and (ii) any such refunds and
credits attributable to the fiscal tax year in which the Closing occurs shall be
apportioned between Sellers and Buyer (according to their respective periods of
ownership during such fiscal year) after deducting the reasonable out-of-pocket
expenses of collection thereof.  Sellers shall have the sole right to prosecute
any proceedings for the reduction or refund of real property taxes that have
been commenced prior to the Closing and relates to the period covered by the
foregoing clause (i), and Buyer shall (and shall, after Closing, cause any
applicable Property Owner to) cooperate in connection therewith.  Buyer shall
not (and after Closing, shall not cause or permit a Property Owner to) withdraw,
compromise or settle any such proceeding relating to the fiscal year in which
the Closing occurs without Sellers’ prior consent, which consent shall not be
unreasonably withheld, conditioned or delayed.  Upon settlement of any such
proceeding, all settlement proceeds which are, in accordance with the terms of
the Leases, to be returned or reimbursed to Tenants under Leases, shall be the
sole property of Buyer, and Sellers shall, to the extent permissible by the
taxing authority, direct the taxing authority to pay all such amounts directly
to Buyer.  Buyer will indemnify Sellers against any and all claims by, or
demands from, Tenants with respect to the preceding sentence.

7.1.4

Security and Other Deposits.  At the Closing, Sellers shall cause each Property
Owner to deliver or credit to Buyer all unapplied refundable security deposits
(plus interest accrued thereon to the extent required to be paid by the
applicable Lease or applicable law) required to be held by a Property Owner
under the Leases, and Buyer shall pay or credit to Sellers an amount equal to
all utility deposits and deposits under Assigned Contracts then held by third
parties with respect to the Property.  At or within a reasonable time after
Closing, Sellers shall cause each





18




--------------------------------------------------------------------------------

Property Owner to transfer to Buyer any Tenant security deposits in form other
than cash (including letters of credit or security interests in security deposit
escrows) by way of appropriate instrument of transfer or assignment.

7.1.5

Delinquent Tenant Payments.  Delinquent Tenant Payments shall not be prorated,
and all rights thereto shall be retained by Sellers, and Sellers reserve the
right to collect such delinquent Tenant Payments; and Buyer agrees to (and,
after Closing, agrees to cause the REIT Property Owners to), cooperate with
Sellers in Sellers’ efforts to collect such Tenant Payments, including, if
necessary, joining in any legal action instituted by any Seller; provided,
however, that no such litigation shall seek termination of any Lease, or
eviction of any Tenant, and provided, further that, no such legal action may be
commenced by Seller prior to the date that is ninety (90) days after the Closing
Date.  If at any time after the Closing, Buyer, a REIT Property Owner, a REIT or
a Mezz Owner shall receive any such delinquent Tenant Payments (all of which
Buyer shall (or shall cause each REIT Property Owner to) use commercially
reasonable efforts to obtain), Buyer shall immediately cause such Tenant
Payments to be remitted to Sellers, provided that any monies received from a
delinquent Tenant shall be applied (regardless of any designation by such Tenant
as to which installment(s) of Rent such payment shall be applied) first to any
rents or other amounts then due to Buyer and then to delinquent rents in the
inverse order in which they became due and payable.  If the Tenant Payments
required to be made by any Tenants include percentage rent, additional rent or
escalation charges or reimbursements for real property taxes, operating expenses
or other charges, Sellers and Buyer shall at the Closing reasonably estimate the
unpaid amount thereof attributable to any period prior to the Closing and Buyer
shall pay or credit such amount to Sellers at the Closing.

7.1.6

REIT Funding Agreements.  Fees and other charges paid or payable under the REIT
Funding Agreements for the Current Year shall be prorated between the Parties as
of the Adjustment Point.  All fees and charges payable after the Closing by or
with respect to a REIT pursuant to any REIT Funding Agreement shall be paid by
the REIT or the Buyer.

7.1.7

Survival.  The provisions of this Section 7.1 shall survive the Closing for one
year.  If the Closing shall occur before the tax rate or assessed valuation is
fixed for the Property, the apportionment of real estate taxes shall be upon the
basis of the tax rate for the preceding fiscal year applied to the most recently
applicable assessed valuation, subject to further and final adjustment when the
tax rate and/or assessed valuation is fixed for the fiscal  year in which the
Closing occurs.  If any item to be prorated or adjusted as set forth in this
Section 7.1 is not determinable at the Closing or is based on an estimate or
inaccurate information, the proration or adjustment shall be made after the
Closing when the applicable amount is determined.  Any errors or omissions in
computing prorations or adjustments at the Closing shall be promptly corrected,
provided that the Party seeking to correct such error or omission shall have
notified the other Party thereof on or prior to the date that is one year
following the Closing Date.





19




--------------------------------------------------------------------------------



7.2

Sellers’ Costs.  Sellers shall pay (i) all state deed tax due and payable upon
recording of the Deed in connection with the transfer of the C-Corp Property and
the Units (if any), (ii) one-half of the cost of the Title Commitments; (iii)
one-half of the cost of the updates to the surveys required pursuant to Section
5.3 of this Agreement; (iv) one-half of Escrow Agent’s escrow fee or escrow
termination charge, (v) the costs incurred in recording any instruments to
remove title matters that Sellers elect or are obligated hereunder to remove,
and (vi) Sellers’ own attorneys’ fees.

7.3

Buyer’s Costs.  Buyer shall pay (i) one-half of Escrow Agent’s escrow fee or
escrow termination charge, (ii) one-half of the cost of the Title Commitments;
(iii) one-half of the cost of the updates to the surveys required pursuant to
Section 5.3 of this Agreement; (iv) any and all costs in connection with the
Title Policies (including, without limitation, any title insurance endorsements
ordered by Buyer), (v) any costs incurred in connection with Buyer’s
investigation of the Property pursuant to Article V, (vi) the costs of recording
the Deed, (vii) any costs in connection with any financing Buyer elects to
obtain, and (viii) Buyer’s own attorneys’ fees.

ARTICLE VIII

DEFAULT

8.1

Seller’s Remedies.  If, for any reason whatsoever (other than the failure of a
condition set forth in Section 3.1 and other than a termination of this
Agreement pursuant to Section 5.4, Section 8.2 or Article X), Buyer fails to
complete the purchase of the C-Corp Property and the Units as herein provided,
Sellers shall be released from any further obligations hereunder.  Insofar as it
would be extremely impracticable and difficult to estimate the damage and harm
which Sellers would suffer due to such failure, and insofar as a reasonable
estimate of the total net detriment that Sellers would suffer from such failure
is the amount of the Deposit, in the event of such failure, Sellers shall be
entitled to the Deposit, which amount is not intended to be and is not a
penalty, and which shall be Sellers’ sole remedy for damages arising from
Buyer’s failure to complete the purchase.  If Sellers are released pursuant to
this Section, Buyer shall deliver an instrument confirming such release promptly
upon demand of a Seller.  Notwithstanding anything in this Agreement to the
contrary, if the transactions contemplated in this Agreement are not consummated
because of a default by Buyer in its obligation to purchase the Property in
accordance with the terms of this Agreement after Seller has performed or
tendered performance of all of its material obligations in accordance with this
Agreement, then Seller may terminate this Agreement by giving Buyer 30 days’
prior written notice of such default in accordance with Minnesota Statutes
Section 559.21.  If Buyer fails to cure all items of default specified in the
notice within 30 days of receiving such notice, or otherwise fails to act in
accordance with Minnesota Statutes Section 559.21, then this Agreement shall be
deemed terminated.

8.2

Buyer’s Remedies.  If the sale of the Property is not completed as herein
provided solely by reason of any material default of a Seller, Buyer shall be
entitled to (i) terminate this Agreement after delivering written notice to
Sellers of such default and allowing Sellers three days to cure such default
and, subject to Section 5.2, obtain the return of the Deposit, or (ii) treat
this Agreement as being in full force and effect and pursue only the specific
performance of this





20




--------------------------------------------------------------------------------

Agreement.  Buyer waives any right to pursue any other remedy at law or equity
for such default of a Seller, including, without limitation, any right to seek,
claim or obtain damages, punitive damages or consequential damages.  Buyer shall
be deemed to have elected the remedy set forth in the foregoing clause (i) if
Buyer fails to file suit for specific performance against the applicable Seller
in a court having jurisdiction in the county and state in which the Real
Property is located, on or before ten Business Days following the Scheduled
Closing Date.  Notwithstanding anything in this Agreement to the contrary, if
this Agreement is terminated by Buyer as a result of an intentional material
default by a Seller after all applicable notice and cure periods, and specific
performance is, for any reason, not available to Buyer, Buyer may bring an
action to recover any and all reasonable, documented out-of-pocket costs and
expenses in connection with Buyer’s negotiation of this Agreement and its due
diligence investigations relating to the transaction contemplated by this
Agreement, provided that, the aggregate amount of such costs and expenses that
Buyer may be entitled to recover shall not to exceed $250,000.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES

9.1

Sellers’ Warranties and Representations.  The matters set forth in this Section
9.1 (Collectively, “Seller’s Express Representations”) constitute
representations and warranties by Sellers that are as of the Effective Date and
(except for matters contained in any notice given pursuant to the next
succeeding sentence) shall, in all material respects, at the Closing be true and
correct.  If, to Sellers’ Knowledge, any of the following representations and
warranties is not, or ceases to be, true, Sellers shall give prompt notice to
Buyer (which notice shall include copies of any document upon which Sellers’
notice is based).  To the extent Buyer has or acquires actual knowledge, or with
respect to Sections 9.1.5 and 9.1.6, is deemed to know, prior to the expiration
of the Study Period that these representations and warranties are inaccurate,
untrue or incorrect in any way, such representations and warranties shall be
deemed modified to reflect Buyer’s actual knowledge or, in the case of Sections
9.1.5 and 9.1.6, Buyer’s deemed knowledge.  With respect to Sections 9.1.5 and
9.1.6, Buyer shall be deemed to know a representation or warranty is untrue,
inaccurate or incorrect if this Agreement, any Estoppel, any Lease, or any
Contract, Tenant file or the public record contains information which is
inconsistent with such representation or warranty.

9.1.1

No Broker.  Sellers have not engaged or dealt with any broker or finder in
connection with the sale contemplated by this Agreement, except the Broker.
 Sellers shall pay all brokerage commissions to the Broker, as the Broker may be
entitled thereto.  Sellers shall indemnify and hold harmless Buyer from any
claims, costs, damages or liabilities (including reasonable attorneys’ fees)
arising from any breach of the representation contained in this Section 9.1.1.

9.1.2

Power and Authority.  Sellers have the legal power, right and authority to enter
into this Agreement, to carry out their respective obligations hereunder, and to
consummate the transactions contemplated hereby.  The execution and delivery by
Sellers of this Agreement and any other transaction document to which either
Seller is a party, the performance by either Seller of its respective
obligations hereunder and thereunder and the consummation by Sellers of the





21




--------------------------------------------------------------------------------

transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action on the part of each Seller.  This Agreement has been
duly executed and delivered by each Seller, and (assuming due authorization,
execution and delivery by Buyer) this Agreement constitutes a legal, valid and
binding obligation of Sellers enforceable against each Seller in accordance with
its terms.

9.1.3

Condemnation.  There is no pending or, to Sellers’ Knowledge, threatened
condemnation or similar proceeding affecting any part of the Property as of the
Effective Date.

9.1.4

Contravention.  The execution, delivery and performance by Sellers of this
Agreement and the other transaction documents, and the consummation of the
transactions contemplated hereby and thereby, do not and will not: (a) conflict
with or result in a violation or breach of, or default under, any provision of
the other organizational documents of either Seller or any REIT Seller Sub; (b)
conflict with or result in a violation or breach of any provision of any law or
governmental order applicable to Sellers and the Property; or (c) result in the
creation or imposition of any encumbrance on the Property which cannot be
satisfied and/or released by Sellers at or prior to Closing.

9.1.5

Leases and Contracts.  The Leases identified on Exhibit D, the Contracts
identified on Exhibit I and the Management Agreement comprise all of the Leases
and Contracts as of the Effective Date (a) by which the Property is bound or
affected or (b) to which either Seller or any REIT Seller Sub is a party or by
which any of them is bound in connection with the Property.  The Rent Roll
delivered to Buyer is the schedule maintained and relied on by Seller for
internal administration purposes.

9.1.6

Compliance.  Neither Sellers nor any REIT Seller Subs have received written
notice from any Governmental Authority that the Property is not in material
compliance with all applicable laws, rules and regulations, except for such
failures to comply, if any, which have been remedied.

9.1.7

Employees.  Neither Sellers nor any of the REIT Seller Subs have any employees
on-site at the Property providing on-site services to the Property.

9.1.8

No Violations. To Sellers’ Knowledge, neither Sellers nor any of the REIT Seller
Subs have received any written notification from any Governmental Authority of
any violation at the Property of applicable statutes, ordinances, codes or other
laws which have not been cured or will not have been cured as of the Closing
Date.

9.1.9

Litigation.  There is no litigation pending or, to Sellers’ Knowledge,
threatened against (i) a Property Owner relating to or affecting any portion of
the Property, or (ii) a REIT or a Mezz Owner relating to or affecting any
portion of the Property.





22




--------------------------------------------------------------------------------



9.1.10

OFAC.  Neither a Seller nor, after making due inquiry, any person or entity that
owns, directly or indirectly, an equity interest in or otherwise controls a
Seller, nor any of a Seller’s officers, directors or managers, is (i) a person
or entity with whom U.S. Persons are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List or any similar list) or under any statute, executive order
(including Executive Order 13224 (the “Executive Order”) signed on September 24,
2001 and entitled “Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit, or Support Terrorism”), or other governmental
action, (ii) currently subject to any U.S. sanctions administered by OFAC, or
(iii) in violation of the International Money Laundering Abatement and Financial
Anti-Terrorism Act of 2001 or the regulations or orders promulgated thereunder
(as amended from time to time, the “Money Laundering Act”).

9.1.11

Title to Unit and Interests.  REIT Seller owns the Units, each REIT owns all of
the Intermediate Interests in such REIT’s corresponding Mezz Owner, and each
Mezz Owner owns all of the Intermediate Interests in such Mezz Owner’s
corresponding REIT Property Owner, in each case free and clear of any and all
liens, claims or encumbrances other than those relating to the indebtedness of
each Mezz Owner that will be repaid by each Mezz Owner on or prior to Closing.

9.1.12

Due Formation.  Each Seller and each REIT Seller Sub (a) is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware, and (b) has full corporate power and authority to own,
operate or lease the Properties and assets now owned, operated or leased by it
and to carry on its business as currently conducted.  Each Seller and each REIT
Seller Sub is duly licensed or qualified to do business and is in good standing
in each jurisdiction in which the ownership of the Property or the operation of
its business as currently conducted makes such licensing or qualification
necessary.

9.1.13

No Bankruptcy.  Neither REIT Seller nor any of the REIT Seller Subs have (i)
made a general assignment for the benefit of creditors; (ii) filed any voluntary
petition in bankruptcy or suffered the filing of an involuntary petition by its
creditors; (iii) suffered the appointment of a receiver to take possession of
all or substantially all of its assets; or (iv) admitted in writing its
inability to pay its debts as they come due.

9.1.14

Environmental.  Except as disclosed to Buyer in writing, Sellers have not
received any written communication alleging that Sellers or the Property is or
was not in compliance with any applicable Environmental Law.  The term
“Environmental Laws” includes without limitation the Resource Conservation and
Recovery Act and the Comprehensive Environmental Response Compensation and
Liability Act and other federal laws governing Hazardous Materials as in effect
on the Effective Date, together with their implementing regulations and
guidelines as of the Effective Date, and all state and local laws, regulations
and ordinances that regulate Hazardous Materials in effect as of the Effective
Date.  “Hazardous





23




--------------------------------------------------------------------------------

Materials” means any substance which is (i) designated, defined, classified or
regulated as a hazardous substance, hazardous material, hazardous waste,
pollutant or contaminant under any applicable law, as currently in effect as of
the Effective Date (ii) petroleum hydrocarbon, including crude oil or any
fraction thereof and all petroleum products, (iii) PCBs, (iv) lead, (v) friable
asbestos, (vi) flammable explosives, (vii) infectious materials or (viii)
radioactive materials.

9.1.15

REIT Financial Statements.  True and correct copies of LSOP 3 REIT MN, LLC’s
unaudited financial statements consisting of the consolidated balance sheet of
such REIT (which includes such REIT’s corresponding Mezz Owner and REIT Property
Owner) for the 2013 calendar year, and the related consolidated statements of
income and comprehensive income, changes in stockholders’ equity and cash flows
for the calendar year ending on December 31, 2013 (the “REIT MN Financial
Statements”) have been delivered or made available to Buyer.  True and correct
copies of LSOP 3 REIT MN 2, LLC’s and LSOP 3 REIT MN 3, LLC’s unaudited
financial statements consisting of the consolidated balance sheet of such REITs
(which includes each such REIT’s corresponding Mezz Owner and REIT Property
Owner) for the 2014 calendar year, and the related consolidated statements of
income and comprehensive income, changes in stockholders’ equity and cash flows
for the calendar year ending on December 31, 2014 (the “REIT MN 2 and 3
Financial Statements” and together with the REIT MN Financial Statements,
collectively, the “Financial Statements”) have been delivered or made available
to Buyer.   The Financial Statements were prepared in accordance with U.S.
Generally Accepted Accounting Principles and fairly present each REIT’s
financial condition and the results of their operations for the periods covered
thereby.  The consolidated balance sheets of each of the REIT Seller Subs as of
December 31, 2013 (with respect to LSOP 3 REIT MN, LLC) and December 31, 2014
(with respect to LSOP 3 REIT MN 2, LLC and LSOP 3 REIT MN 3, LLC) are referred
to herein as the “Balance Sheets” and each respective date thereof as a “Balance
Sheets Date”.  To Sellers’ Knowledge, no REIT Seller Sub has any liabilities
except (i) those which are adequately reflected or reserved against in the
applicable Balance Sheets as of the applicable Balance Sheets Date; and (ii)
those which have been incurred in the ordinary course of business since the
applicable Balance Sheets Date and which are not, individually or in the
aggregate, material in amount.

9.1.16

Absence of Certain Changes, Events and Conditions.  Since the most recent
applicable Balance Sheets Date, and other than in the ordinary course of
business consistent with past practice, none of the following have occurred with
respect to either Seller or any REIT Seller Sub:

(1)

material change in any method of accounting or accounting practice, except as
required by federal income tax basis of accounting principles or as disclosed in
the notes to the Financial Statements;

(2)

incurrence, assumption or guarantee of any indebtedness for borrowed money
except unsecured current obligations and liabilities incurred in the ordinary
course of business consistent with past practice;





24




--------------------------------------------------------------------------------



(3)

any loan to (or forgiveness of any loan to), or entry into any other transaction
with, any current or former directors, officers or employees, or any contract or
agreement to do any of the foregoing;

(4)

adoption of any plan of merger, consolidation, reorganization, liquidation or
dissolution or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy law or consent to the filing of any bankruptcy
petition against it under any similar law, or any contract or agreement to do
any of the foregoing, or any action or omission that would result in any of the
foregoing.

9.1.17

The REITs.  The authorized capital stock of each REIT consists of (i) the Unit
as defined in the applicable REIT’s REIT LLC Agreement, which is issued to and
held of record by REIT Seller, and (ii) 125 Preferred Units.  The Units and all
outstanding Preferred Units have been duly authorized and are validly issued,
fully paid and non-assessable.  There are no outstanding or authorized options,
warrants, convertible securities or other rights, agreements, arrangements or
commitments of any character, in each case of or issued by any REIT, relating to
any of the Units or obligating any of the REITs to issue or sell any units or
shares of, or any other interest in, such REIT.  There are no voting trusts,
stockholder agreements, proxies or other agreements or understandings that will
remain in effect with respect to the voting or transfer of any of the Units
after Closing.  No REIT owns, or has any interest in, any shares of, or has an
ownership interest in, any entity other than its corresponding Mezz Owner.  No
REIT is a party to, or bound by, any agreement other than the REIT Funding
Agreements and the documents described in Exhibit J to which such REIT is a
party.

9.1.18

Insurance.  Schedule 9.1.18 attached hereto sets forth (a) a true and complete
list of all current policies or binders of fire, liability, product liability,
umbrella liability, real and personal property, workers’ compensation,
vehicular, fiduciary liability and other casualty and property insurance
maintained by each Seller or REIT Seller Sub and relating to the Property
(collectively, the “Insurance Policies”), and (b) with respect to the Property,
a list of all pending claims and the claims history for each Seller and REIT
Seller Sub for the duration of Sellers’ period of ownership.  There are no
claims related to the Property pending under any such Insurance Policies as to
which coverage has been denied.  Neither Seller nor any REIT Seller Sub has
received any written notice of cancellation or suspension of any of the
Insurance Policies.  True and complete copies of certificates of insurance with
respect to all of the Insurance Policies have been made available to Buyer.

9.1.19

Mezz Owner and REIT Property Owner.  There are no outstanding or authorized
options, warrants, convertible securities or other rights, agreements,
arrangements or commitments of any character, in each case of or issued by any
of the REIT Seller Subs, relating to any of the Intermediate Interests or
obligating any of the REIT Seller Subs to issue or sell any limited liability
company interests of, or any other interest in, a Mezz Owner or a REIT Property
Owner.  No Mezz Owner owns, or has any interest in, any shares of or has an
ownership interest in any entity other than such Mezz Owner’s corresponding REIT
Property Owner; and no





25




--------------------------------------------------------------------------------

REIT Property Owner owns, or has any interest in, any shares of or has an
ownership interest in any entity.  No Mezz Owner is a party to, or bound by, any
agreement other than the documents described in Exhibit J to which it is a
party.  No REIT Property Owner is a party to, or bound by, any agreement other
than (i) the REIT Leases and the REIT Contracts, (ii) the REIT Approvals and
Permitted Exceptions, if any, that constitute agreements, (iii) the Management
Agreement and the Leasing Agreement, which will be terminated prior to or at
Closing, (iv) other agreements, if any, that either will be terminated prior to,
or will not impose any obligations on a REIT Property Owner after, Closing, (v)
other agreements, if any, that have been, or will be during the Study Period,
disclosed in writing to Buyer, and (vi) documents evidencing, securing and
delivered in connection with any mortgage loan made in connection with the
acquisition of the Property by the REIT Property Owners and from which the REIT
Property Owners and the REIT Property will be released prior to or at Closing.

9.1.20

The REIT Seller Subs.  All of the organizational documents of the REIT Seller
Subs are set forth on Exhibit J, and are in full force and effect and have not
been amended, supplemented or otherwise modified, except as shown in such
Exhibit J.  Such organizational documents contain the entire agreement between
the parties thereto.  The execution, delivery and compliance with, and
performance of the terms and provisions of, this Agreement does not and will not
conflict with or violate any of such organizational documents.  No REIT Seller
Sub currently has in place a valid election under Section 754 of the  Code or
has participated in or has any liability or obligation with respect to any
“reportable transaction” within the meaning of Treasury Regulations Section
1.6011-4.  Each REIT Seller Sub has been operated in the ordinary course of
business consistent with past practices and there has not been any change in any
method of accounting or accounting practice employed by any of them that would
render their financial statements inconsistent with the Financial Statements.
 No REIT Seller Sub has engaged in any business unrelated to the REIT Property
or ownership of Intermediate Interests, and none of them owns any assets other
than those related to the REIT Property or the Intermediate Interests, as
applicable.  Neither a REIT nor any Mezz Owner is a party to any agreement
pursuant to which it receives payments that would not constitute gross income
described within Section 856(c)(2) of the Code.

9.1.21

Tax Matters.  The following matters are true as of the Effective Date:

(i)

All income and other material tax returns required to be filed by, on behalf of
or with respect to the income, assets or operations of, REIT Seller Subs have
been timely filed with the appropriate taxing authorities in all jurisdictions
in which such tax returns are required to be filed (after giving effect to any
valid extensions of time in which to make such filings); and all such tax
returns were accurate and complete in all material respects.  All material taxes
payable by, on behalf of or with respect to the income, assets or operations of,
REIT Seller Subs have been fully and timely paid, and adequate reserves or
accruals for taxes of such entities have been provided in accordance with its
standard accounting practices with respect to any period for which tax returns
are





26




--------------------------------------------------------------------------------

not yet due and have not yet been filed.  No REIT Seller Sub has agreed to any
waiver of any statute of limitations in respect of taxes that remains in effect.

(ii)

For all taxable years of each REIT’s existence, each such REIT has been subject
to taxation as a real estate investment trust within the meaning of section 856
of the Code and has satisfied all requirements to qualify as a real estate
investment trust for such years, including but not limited to all annual income
tests, all quarterly asset tests, and all securities ownership and other asset
ownership prohibitions and limitations.  Each REIT has operated, and intends to
continue to operate, in such a manner as to qualify as a real estate investment
trust for the Current Tax Year, determined as if the Current Tax Year ended on
the Closing Date (but without regard to Section 857(a)(1) of the Code, any
transactions that occur on or after the Closing). No dividends, if any, paid by
a REIT were preferential dividends described in Section 562(c) of the Code, and
no challenge to its status as a real estate investment trust is pending or has
been threatened in writing.

(iii)

Each REIT Property Owner and each Mezz Owner have been since their formation
treated for U.S. federal income tax purposes as disregarded entities and not as
corporations or associations taxable as corporations.

(iv)

No REIT holds any asset the disposition of which would be subject to Treasury
Regulations section 1.337(d)-7 or other rules similar to Section 1374 of the
Code, and no REIT has ever sold any property at a gain for federal income tax
purposes.

(v)

No REIT had any accumulated earnings or profits for federal income tax purposes
as of the end of the taxable year immediately preceding the Current Tax Year,
and the distributions made and which are governed by Section 316 of the Code, or
to be made by the Closing, with respect to the Current Tax Year will equal or
exceed the REIT Seller’s written estimate as of the Closing of current earnings
and profits of the applicable REIT for the portion of the Current Tax Year
ending on the Closing Date.  In the event such distributions in respect of a
REIT made by Closing with respect to the Current Tax Year are less than the
actual earnings and profits of such REIT for the portion of the Current Tax Year
ending on the Closing Date (as reasonably determined by Buyer consistent with
REIT Seller’s prior practice with respect to computing earnings and profits),
REIT Seller shall be obligated to reimburse Buyer for any such shortfall.

(vi)

No REIT Seller Sub is subject to any audit (either in progress or, to Sellers’
knowledge, pending in writing) relating to any taxes or any assessment for
taxes, whether in connection with the Closing or otherwise.

(vii)

REIT Seller has made available to Buyer correct and complete copies of all
federal income and other material tax returns of REIT Seller Subs that have been
filed.  Neither REIT Seller nor any of the REIT Seller Subs have filed or intend
to file tax returns with respect to any REIT Seller Sub or the REIT Property in
any U.S. state other than Minnesota.





27




--------------------------------------------------------------------------------



(viii)

Neither REIT Seller nor any of the REIT Seller Subs have requested any extension
of time within which to file any material tax return of any REIT Seller Sub,
which material tax return has since not been filed.

(ix)

No REIT Seller Sub is a party to any tax sharing or similar agreement or
arrangement (other than any such agreement as to which only REIT Seller Subs are
party) pursuant to which it will have any obligation to make any payments after
the Closing.

(x)

No REIT Seller Sub (nor any person or entity on behalf of any REIT Seller Sub)
has requested a private letter ruling from the IRS or comparable rulings from
other taxing authorities, which may have an effect on any taxable period
beginning after the Closing Date.

(xi)

Other than with respect to inclusion in combined return filings in Minnesota, no
REIT Seller Sub has been a member of an affiliated, unitary, combined or
consolidated group within the meaning of Code Section 1504(a) or any similar
provision of state, local or foreign law.

(xii)

There are no liens for taxes (other than taxes not yet due and payable) upon any
of the assets of any REIT Seller Sub.

(xiii)

No REIT Seller Sub has distributed stock of another person, or had its stock
distributed by another person, in a transaction purported or intended to be
governed in whole or in part by Section 355 or Section 361 of the Code.

(xiv)

All distributions required to be made on or prior to the date hereof by any REIT
Seller Sub under its applicable organizational documents or other agreements
binding on any of the REIT Seller Subs have been made as and when required;
accordingly, no required distributions have been deferred by any REIT Seller Sub
and no “makeup” distributions will be due and owing after Closing.

9.1.22

Minnesota Statutes.  To Seller’s Knowledge: (i) there are no wells on the
Property within the meaning of Minn. Stat. §1031, which representation is
intended to satisfy the requirements of Minn. Stat. §1031; (ii) there is no
sewage generated at the Property to be managed; (iii) there is no individual
sewage treatment system located on or serving the Property, which
representations are intended to satisfy the requirements of Minn. Stat. §115.55,
Subd. 6; and (iv) methamphetamine production has not occurred on the Property,
which representation is intended to satisfy the requirements of Minn. Stat.
§152.0275.  To Seller’s Knowledge, no above ground or underground tanks are
located in or about any of the Real Property, or have been located under, in or
about any of the Real Property and have subsequently been removed or filled.  To
the extent storage tanks exist on or under any of the Real Property, to Seller’s
Knowledge such storage tanks have been duly registered with all appropriate
regulatory and governmental bodies and otherwise are in compliance with
applicable Federal, state and local statutes, regulations, ordinances and other
regulatory requirements.





28




--------------------------------------------------------------------------------



9.2

Buyer’s Warranties and Representations.  The matters set forth in this Section
9.2 constitute representations and warranties by Buyer that are now and shall,
at the Closing, be true and correct.

9.2.1

No Broker.  Except for the Broker, whose fees shall be paid by Sellers pursuant
to a separate written agreement, Buyer has not engaged or dealt with any broker
or finder in connection with the sale contemplated by this Agreement.  Buyer
shall indemnify and hold Sellers harmless from any claims, costs, damages or
liabilities (including attorneys’ fees) arising from any breach of the
representation contained in this Section 9.2.1.

9.2.2

Power and Authority.  Buyer has the legal power, right and authority to enter
into this Agreement and to consummate the transactions contemplated hereby.

9.2.3

Independent Investigation.  The consummation of Closing shall constitute Buyer’s
acknowledgment that it has independently inspected and investigated the Property
and has entered into this Agreement based upon such inspection and investigation
and its own examination of the condition of the Property.

9.2.4

Buyer Reliance.  Buyer is experienced in and knowledgeable about the ownership
and management of commercial real estate properties and entities that own them,
and it has relied and will rely exclusively on (i) Seller’s Express
Representations and (ii) its own consultants, advisors, counsel, employees,
agents, principals and/or studies, investigations and/or inspections with
respect to the Units, the Intermediate Interests and the Property, its
condition, value and potential.  Buyer agrees that, notwithstanding the fact
that it has received or will receive certain information from Sellers or their
agents or consultants, Buyer has relied solely upon and will continue to rely
solely upon (i) Seller’s Express Representations and (ii) its own analysis and
will not rely on any information provided by Sellers or their agents or
consultants.

9.2.5

ERISA.  In connection with the acquisition of the Units and the C-Corp Property,
Buyer is not using the assets of any employee benefit plan (within the meaning
of Section 3(3) of ERISA).

9.2.6

OFAC.  Neither Buyer nor, after making due inquiry, any person or entity that
owns, directly or indirectly, an equity interest in or otherwise controls Buyer,
nor any of its officers, directors or managers, is (i) a person or entity with
whom U.S. Persons are restricted from doing business under regulations of OFAC
(including those named on OFAC’s Specially Designated and Blocked Persons List
or any similar list) or under any statute, executive order (including the
Executive Order), or other governmental action, (ii) currently subject to any
U.S. sanctions administered by OFAC, or (iii) in violation of the Money
Laundering Act.

9.2.7

Investment Purposes.  Buyer is acquiring the Units solely for its own account
for investment purposes and not with a view to, or for offer or sale





29




--------------------------------------------------------------------------------

in connection with, any distribution thereof.  Buyer acknowledges that the sale
of the Units hereunder is not registered under the Securities Act of 1933, as
amended, or any state securities laws, and that the Units may not be transferred
or sold except pursuant to the registration provisions of the Securities Act of
1933, as amended, or pursuant to an applicable exemption therefrom and subject
to state securities laws and regulations, as applicable.  Buyer is able to bear
the economic risk of holding the Units for an indefinite period (including total
loss of its investment), and has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risk of its investment.

9.3

No Other Warranties and Representations.  Except as specifically set forth in
this Article IX or in a Closing Document, neither Sellers nor Buyer has made,
makes or authorized anyone to make, any warranty or representation with respect
to itself, the Property or the transaction contemplated hereby.  Buyer hereby
also acknowledges as follows:

9.3.1

DISCLAIMER AS TO THE PROPERTY.  EXCEPT AS EXPRESSLY SET FORTH IN SECTION 9.1 OR
IN A CLOSING DOCUMENT, SELLERS ARE NOT MAKING AND HAVE NOT AT ANY TIME MADE ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PROPERTY,   THE UNITS OR THE INTERMEDIATE INTERESTS, INCLUDING
ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.

9.3.2

“AS IS” SALE.  UPON CLOSING, SELLERS SHALL SELL AND CONVEY TO BUYER AND BUYER
SHALL ACCEPT THE UNITS AND THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”,
EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT OR IN A
CLOSING DOCUMENT.  BUYER ALSO ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS AND
TAKES INTO ACCOUNT THAT THE UNITS ARE BEING SOLD WITH THE PROPERTY “AS-IS.”

9.3.3

PHYSICAL AND ENVIRONMENTAL MATTERS.  BUYER HAS CONDUCTED, OR WILL CONDUCT PRIOR
TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY OR DESIRABLE TO
SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR
NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR
TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY UPON
SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLERS OR THEIR
AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS,
WARRANTIES AND COVENANTS OF EACH APPLICABLE SELLER AS ARE EXPRESSLY SET FORTH IN
SECTION 9.1.  UPON CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING CONSTRUCTION DEFECTS AND ADVERSE





30




--------------------------------------------------------------------------------

PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S
INVESTIGATIONS, AND BUYER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLERS (AND SELLERS’ OFFICERS, MEMBERS, EMPLOYEES AND
AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION
(INCLUDING CAUSES OF ACTION IN TORT) LOSSES, DAMAGES, LIABILITIES, COSTS AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) OF ANY AND EVERY KIND OR
CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED OR ALLEGED AGAINST
ONE OR MORE OF THE SELLERS (AND SELLERS’ OFFICERS, MEMBERS, EMPLOYEES AND
AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT
CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS
AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTY.

9.4

Survival.  The representations and warranties contained in Sections 9.1 and 9.2,
and the provisions of Section 9.3, shall survive the Closing, the delivery of
the Unit Assignment, the Deed and the payment of the Purchase Price, provided
that (i) such representations and warranties (but not such provisions) shall
cease and terminate at the end of the Survival Period, except to the extent that
Buyer or Sellers, as the case may be, shall have commenced, during the Survival
Period, a legal proceeding based on the breach thereof as of the Closing Date,
(ii) the maximum total liability for which Sellers shall be responsible with
respect to all representations and warranties shall not exceed the Cap
Limitation in the aggregate, and (iii) no Seller shall have any liability for
any breaches of such representations and warranties unless and until the
aggregate amount claimed in respect of such breach exceeds the Basket
Limitation, in which event Seller shall be liable for all losses from the first
dollar.  Unless otherwise expressly stated in this Agreement to survive, all
other representations, covenants, conditions and agreements contained herein
shall merge into and be superseded by the Closing Documents and shall not
survive the Closing.

ARTICLE X

CASUALTY AND CONDEMNATION

Promptly after learning thereof, Sellers shall give Buyer written notice of any
condemnation, damage or destruction to any of the Property occurring prior to
the Closing.  If prior to the Closing all or a material portion of the Property
is condemned, damaged or destroyed, Buyer shall have the option of either (i)
applying the proceeds of any condemnation award or payment under any insurance
policies toward the payment of the Purchase Price to the extent such
condemnation award or insurance payment has been received by a Seller, receiving
from such Seller an amount equal to any applicable deductible under any such
insurance policy, or (ii) terminating this Agreement by delivering written
notice of such termination to Sellers and Escrow Agent within ten days after
Buyer has received written notice from Sellers of such material condemnation,
damage or destruction.  If prior to the Closing an immaterial portion of the
Property is condemned, damaged or destroyed, the proceeds of any condemnation
award or payment and any applicable deductible under any insurance policies
shall be applied toward the





31




--------------------------------------------------------------------------------

payment of the Purchase Price to the extent such condemnation award or insurance
payment has been received by a Seller.  For purposes of this Article X, damage
to or destruction of a portion of the Property will be considered to be
“material” if it is reasonably estimated to cost more than $1,000,000 to
restore.

ARTICLE XI

CONDUCT PRIOR TO CLOSING

11.1

Conduct.  From and after the Effective Date, the Property Owners shall operate
the Property in the ordinary course and consistent with past practice and shall
use commercially reasonable efforts to maintain the Properties in accordance
with past practice, subject to ordinary wear and tear and casualty and
condemnation.  Without limiting the generality of the foregoing, Sellers shall
(i) perform all material obligations under the Leases and Contracts as required
thereunder, (ii) keep in force and effect all existing casualty, liability and
other insurance coverages which are presently maintained by each of the Sellers
relating to any of the Properties, and (iii) give Buyer prompt written notice of
the occurrence of any material default under any of the Leases or any notice by
a Tenant of its election to vacate, or any actual vacation of, the premises
covered by its Lease, or to terminate its Lease, or any claim of a default by
any Sellers under any Lease.

11.2

Actions Prohibited.  Sellers shall not, without the prior written approval of
Buyer, which approval will not be unreasonably withheld, conditioned or delayed,
cause or permit a Property Owner to:

11.2.1

make any material structural alterations or additions to any Property, except
(a) in the ordinary course of operating such Property, (b) as required for
maintenance and repair or (c) as required by any Governmental Authority or any
of the applicable Leases or Contracts;

11.2.2

sell, transfer, encumber or change the status of title of all or any portion of
any Property;

11.2.3

change or attempt to change, directly or indirectly, the current zoning of any
Real Property in a manner materially adverse to it; or

11.2.4

cancel, amend or modify, in a manner materially adverse to any Real Property,
any Approval that would be binding upon a Property Owner after the Closing.

11.2.5

voluntarily cancel or modify any Insurance Policies, except as required by
applicable law or by Sellers’ lender(s); or

11.2.6

intentionally fail to perform any of its material obligations under any Lease or
Contract.

11.3

Leasing Transactions.  Prior to the expiration of the Study Period, Sellers may
cause a Property Owner to enter into Leasing Transactions provided notice is
given to Buyer





32




--------------------------------------------------------------------------------

within five (5) Business Days thereafter and in any event at least three (3)
Business Days prior to the expiration of the Study Period, which notice shall
specify all leasing commissions payable in connection with such Leasing
Transaction and the projected cost of all tenant improvement costs which will be
the responsibility of the landlord under the applicable Lease.  After the
expiration of the Study Period, Sellers shall not cause or allow a Property
Owner to, enter into any Leasing Transaction unless it is (i) required by any of
the Leases or (ii) approved by Buyer in writing, which approval will not be
unreasonably withheld, conditioned or delayed, and will be deemed given if Buyer
fails to notify the applicable Seller of its disapproval within five (5)
Business Days after such approval is requested.

11.4

Contracts.  Prior to the expiration of the Study Period, Sellers may cause a
Property Owner to cancel, amend and modify any of the Contracts, and enter into
any new Contract, provided notice is given to Buyer within five (5) Business
Days after such action and in any event at least three (3) Business Days prior
to the expiration of the Study Period.  After the expiration of the Study
Period, Sellers shall not cause or allow a Property Owner to cancel, amend or
modify any of the Contracts, or enter into any new Contract, without Buyer’s
consent, which consent will not be unreasonably withheld, conditioned or
delayed, and will be deemed given if Buyer fails to notify the applicable Seller
of its disapproval within five (5) Business Days after such approval is
requested; provided that  Buyer’s consent to an amendment or modification of a
Contract, or a new Contract, will not be required if it is in the ordinary
course of operating the Property and the Contract (i) will not be binding on
Buyer or the REIT Property Owner, as the case may be, after Closing or (ii) is
cancelable on thirty days or less notice without penalty or premium.  At or
prior to Closing, Sellers shall cause each Property Owner to terminate the
Management Agreement, the Leasing Agreement, and all other Contracts that (1)
are terminable without cause or termination charge, by notice given not more
than 30 days before Closing, and (2) Buyer elects to have terminated, by notice
to Sellers given during the Study Period.  The Contracts that are so terminated
will not be Assigned Contracts.

11.5

Confidentiality.  Buyer shall continue to perform and observe its obligations
under the confidentiality agreement with respect to this transaction that was
previously executed and delivered by Buyer (or its Affiliate).  Each Party
shall, prior to the Closing, maintain the confidentiality of this sale and
purchase and shall not, except as required by law or governmental regulation,
disclose the terms of this Agreement or of such sale and purchase to any third
parties other than their respective mortgage lenders, attorneys (including their
respective lenders’ attorneys), accountants, advisers and consultants, and the
Broker, Escrow Agent, the Title Company and such other persons whose assistance
is required in carrying out the terms of this Agreement.  Neither Sellers nor
Buyer shall at any time issue a press release or otherwise communicate with
media representatives regarding this sale and purchase unless such release or
communication has received the prior approval of the other Party (which consent
may not be unreasonably withheld).  Notwithstanding the foregoing, Buyer may
file a Form 8-K with the U.S. Securities and Exchange Commission that may
include a summary of the terms of this Agreement and other information in
connection with the transaction, the Property and/or Sellers as required by
applicable law; provided, however, that if permitted by law, Buyer shall not, in
connection therewith, (a) include or reference therein the names “Greenfield”,
“Greenfield Partners”, any employees of Sellers and/or Sellers’ Affiliates or
any derivations or combinations thereof, (b) reveal the Purchase Price, and/or
(c) disclose more information in connection with





33




--------------------------------------------------------------------------------

the transaction, Sellers and/or the Property as is absolutely required by
applicable law.  This Section 11.5 shall survive the Closing or termination of
this Agreement.

11.6

Exclusivity.  Following the Effective Date of this Agreement and continuing
until the Closing or any earlier termination of this Agreement as provided
herein, Sellers agree not to accept offers for the Property or negotiate with
any other parties regarding transfer or other direct or indirect disposition of
the Property; provided, however, that this paragraph shall not apply to Sellers’
receipt of or rejection of unsolicited bids or offers for the Property.

ARTICLE XII

NOTICES

All notices, demands or other communications given hereunder shall be in writing
and shall be deemed to have been duly delivered upon the receipt by facsimile
transmission as evidenced by receipt transmission report, or upon the delivery
by overnight express delivery service, addressed as follows:

If to Buyer, to:




Talon OP, LP

5500 Wayzata Blvd., Suite 1070

Minneapolis, MN 55416

Attention: MG Kaminski

Facsimile: (952) 449-3636




with copies to:




Faegre Baker Daniels LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, Minnesota  55402-3901

Attention:  Jonathan R. Zimmerman

Facsimile:  (612) 766-8419




And




Winthrop & Weinstine, P.A.

225 South Sixth Street, Suite 3500

Minneapolis, MN 55402

Attention: Thomas M. Hart

Facsimile: (612) 604-6824

If to Sellers, to:




c/o Greenfield Partners, LLC

2 Post Road West

Westport, CT 06880





34




--------------------------------------------------------------------------------

Attention:  Barry P. Marcus

Facsimile:   (203) 222-4930




with a copy to:




Katten Muchin Rosenman LLP

525 W. Monroe Street

Chicago, Illinois 60661

Attention: David J. Bryant

Facsimile:  (312) 577-8665




If to Escrow Agent, to:




Chicago Title Insurance Company

7701 France Avenue South, Suite 120

Edina, Minnesota 55435

Attention: Robert Ibler, State Underwriter

Facsimile: (952) 826-3046




or to such other address or to such other person as either Party or Escrow Agent
shall designate to the others for such purpose in the manner set forth above.

ARTICLE XIII

ADDITIONAL PROVISIONS

13.1

Tax Returns.

13.1.1

Following the Closing, REIT Seller shall prepare, or cause to be prepared and
filed, in a manner that is consistent with past practice, except as required by
applicable law, all tax returns with respect to REIT Seller Subs that relate to
(or include) any tax period (or portion thereof) ending on or before the
Adjustment Point.   REIT Seller shall pay or cause to be paid the taxes shown as
due on any such tax return to the extent such taxes relate to any tax period
prior to the Adjustment Point; provided that REIT Seller shall have no liability
with respect to (and Buyer shall pay or cause to be paid) (i) any such taxes
that result from actions (but not inactions) outside the ordinary course of
business taken after the Adjustment Point or (ii) Taxes incurred after the
Adjustment Point.  Buyer shall not file any amended tax return or other return
based on income or net worth required by a federal, state or local taxing
authority for any REIT Seller Sub for the Current Taxable Year and any taxable
period ending on or prior to the Adjustment Point, without the express written
consent of REIT Seller, if such amended return would result in an increased tax
liability to REIT Seller or its ultimate beneficial owners.

13.1.2

Buyer shall prepare or cause to be prepared any tax returns with respect to REIT
Seller Subs that are required to be filed for any tax year beginning after the
Current Tax Year.  Following the Closing, neither Buyer nor any





35




--------------------------------------------------------------------------------

such entity shall amend any tax return to the extent that such tax return
relates to any tax period prior to the Adjustment Point, without the prior
written consent of REIT Seller (which will not be unreasonably withheld,
conditioned or delayed).  Buyer shall, upon REIT Seller’s request and at the
expense of REIT Seller, cause the relevant REIT Seller Sub to file for and
obtain any refunds or credits to which REIT Seller may be entitled hereunder.
 Buyer shall permit REIT Seller to control (at the expense and in the sole
discretion of REIT Seller) the prosecution and content of any such refund or
credit claim.

13.1.3

In any case where applicable law or administrative practice does not permit a
REIT Seller Sub to treat the day before the Closing Date as the last day of the
taxable year, the portion of any taxes for the tax period prior to the
Adjustment Point shall equal (i) in the case of a tax that is based upon or
measured by gross or net income, gain, receipts, proceeds, profits or similar
items, the amount which would be payable if the taxable year terminated as of
the Adjustment Point, and (ii) in the case of any other tax for a period
beginning prior to and ending after the Adjustment Point, the amount of tax for
the taxable period multiplied by a fraction, the numerator of which shall be the
number of days from the beginning of the taxable period through the Adjustment
Point and the denominator of which shall be the number of days in such period
(calculated in each case using the amount shown as due on such tax return);
provided, however, that any real estate or property taxes assessed with respect
to the taxable year in which the Closing Date occurs shall be addressed solely
by Section 7.1, and any other items determined on an annual or periodic basis
(such as deductions for depreciation) shall be apportioned on a daily basis.

13.1.4

From and after the Closing Date, REIT Seller and Buyer shall cooperate fully, as
and to the extent reasonably required by either Party, in connection with the
filing of tax returns and any audit, litigation or other proceeding with respect
to taxes.  Such cooperation shall include the retention and (upon the other
Party’s request) the provision of records and information that are reasonably
relevant to any such audit, litigation or other proceeding and making
representatives available on a mutually convenient basis to provide additional
information and explanation of any material so provided.  Buyer and REIT Seller
shall both retain, or Buyer shall cause REIT Seller Subs to retain, all tax
returns, schedules and work papers, records and other documents in its
possession relating to tax matters of REIT Seller Subs for all tax periods prior
to Closing until the later of (i) the expiration of the statute of limitations
of the taxable periods to which such tax returns and other documents relate or
(ii) six years following the due date (without extension) for such tax returns.

13.1.5

Buyer shall promptly notify REIT Seller in writing of the commencement of any
audit or examination of any tax return of a REIT Seller Sub for any tax period
prior to the Adjustment Point and any other proposed change or adjustment,
claim, dispute, arbitration or litigation that, if sustained, would reasonably
be expected to give rise to a claim by Buyer in respect of taxes under this
Agreement (a “Tax Claim”).  Such notice shall describe the asserted Tax Claim in
reasonable detail and shall include copies of any notices and other documents
received from any taxing authority in respect of any such asserted tax claim.
 REIT Seller shall have the





36




--------------------------------------------------------------------------------

right to control any Tax Claim in the tax audit, examination, and settlement
stage and, if not settled, in any further contest; provided, however, that REIT
Seller shall inform Buyer of the status and progress of such Tax Claim and Buyer
will have the opportunity to participate in such Tax Claim at its expense.

13.1.6

Buyer and REIT Seller agree that REIT Seller Subs shall report any item
attributable to a transaction that occurs prior to the Adjustment Point as
attributable to REIT Seller and after the Adjustment Point as attributable to
Buyer.

13.1.7

Buyer and Sellers hereby agree to indemnify and hold harmless the other Party,
and their respective shareholders, parents, indirect and direct owners,
officers, directors, partners, members, employees, agents, successors and
assigns, from and against any breach or threatened breach by such Party or any
Affiliate thereof, or any of their respective shareholders, parents, indirect
and direct owners, officers, directors, partners, members, employees, agents, of
the provisions of this Section 13.1.

13.1.8

This Section 13.1 shall survive the Closing.

13.2

REIT Tax Matters.

13.2.1

Buyer shall treat and report the acquisition of the Units on all tax returns and
in all proceedings involving any federal, state or local tax authorities as a
purchase and sale of the Units and not as a purchase of any REIT Seller Sub’s
property (including any of the Property).

13.2.2

For the period beginning on the Closing Date and ending on January 1st of the
year immediately following the Current Tax Year (the “REIT Survival Period”),
Buyer shall cause the REITs to continue to be organized and operated in
conformity with the requirements for qualification and taxation as a real estate
investment trust under the Code and the Treasury Regulations promulgated
thereunder.  Without limiting the generality of the preceding sentence, Buyer
agrees that, during the REIT Survival Period (i) the ultimate beneficial
ownership of Buyer shall be such that it will not cause any REIT to be “closely
held” within the meaning of Sections 856(a)(6) and (h) of the Code, (ii) no REIT
will make any distributions that are “preferential dividends” within the meaning
of Section 562(c) of the Code, (iii) no REIT will acquire any securities of any
issuer, as measured for purposes of the REIT asset tests of Section 856(c) of
the Code, and (iv) no REIT will engage in any activities expected to result in a
material amount of income that is not “rents from real property” within the
meaning of Section 856(d) of the Code.

13.2.3

Buyer shall cause each REIT to mail the shareholder demand letters required by
Treasury Regulation Section 1.857-8 on or before January 30 in the calendar year
immediately following the Current Tax Year, and shall otherwise comply with the
provisions of Treasury Regulation Section 1.857-8.





37




--------------------------------------------------------------------------------



13.2.4

Buyer shall not make or permit to be made an election under Section 338 of the
Code (or similar provision under state or local law) with respect to the
purchase of the Units.

13.2.5

Buyer shall not cause any REIT to (i) designate any distributions paid by a REIT
to REIT Seller prior to the Closing as “capital gain dividends” under Section
857(b)(3) of the Code or (ii) otherwise treat such prior distributions as
attributable to gain from the sale of a “US real property interest” under
Section 897(h)(1) of the Code.

13.2.6

To the extent any REIT qualification issues are implicated, Buyer shall promptly
inform REIT Seller of any Internal Revenue Service or state or local audit of
any tax return relating to the Current Taxable Year or any prior taxable year of
the applicable REIT and shall keep REIT Seller fully informed of all
developments and any ensuing litigation.

13.2.7

Buyer hereby agrees to indemnify and hold harmless Sellers, and their respective
shareholders, parents, indirect and direct owners, officers, directors,
partners, members, employees, agents, successors and assigns, from and against
any breach or threatened breach by Buyer or any Affiliate of Buyer, or any of
their respective shareholders, parents, indirect and direct owners, officers,
directors, partners, members, employees, agents, of the provisions of this
Section 13.2.

13.2.8

This Section 13.2 shall survive the Closing.

ARTICLE XIV

GENERAL PROVISIONS

14.1

Captions.  Captions in this Agreement are inserted for convenience of reference
only and do not define, describe or limit the scope or the intent of this
Agreement or any of the terms hereof.

14.2

Exhibits.  All exhibits referred to herein and attached hereto are a part
hereof.

14.3

Entire Agreement.  This Agreement contains the entire agreement between the
Parties relating to the transaction contemplated hereby and all prior or
contemporaneous agreements, understandings, representations and statements, oral
or written, are merged herein, except as expressly provided herein.

14.4

Modification.  No modification, waiver, amendment, discharge or change of this
Agreement shall be valid unless the same is in writing and signed by the Party
against which the enforcement of such modification, waiver, amendment, discharge
or change is or may be sought.

14.5

Attorneys’ Fees.  Should a Party employ an attorney for the purpose of enforcing
or construing this Agreement or any Closing Document, or any judgment, in any
legal proceeding whatsoever, including insolvency, bankruptcy, arbitration,
declaratory relief or other litigation, or should any other dispute arise out of
or relating to the transactions contemplated





38




--------------------------------------------------------------------------------

hereby as a result of which either Party initiates litigation in connection
therewith, the prevailing Party or Parties shall be entitled to receive from the
other Party or Parties reimbursement for all reasonable attorneys’ fees and all
costs, including service of process, filing fees, court and court reporter
costs, investigative costs, expert witness fees and the cost of any bonds, and
such reimbursement shall be included in any judgment, decree or final order
issued in that proceeding.  The “prevailing Party” means the Party or Parties
whose position is substantially upheld pursuant to a judgment, decree, or final
order, as determined by the court.

14.6

Governing Law.  The sale of the Units pursuant to this Agreement shall be
construed and enforced in accordance with the laws of the State of Delaware, and
the sale of the C-Corp Property pursuant to this Agreement or any claims arising
from the breach hereof by any Seller or by Buyer, shall be governed by the laws
of the State of Minnesota, without giving effect to the choice of law principles
thereof.  The venue for any dispute arising hereunder shall be a court of
competent jurisdiction located in the Minneapolis-St. Paul metropolitan area.

14.7

Time of Essence.  Time is of the essence to this Agreement and to all dates and
time periods set forth herein.

14.8

Assignment.  Neither party may assign its rights or obligations hereunder
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed; provided, however, that prior to the Closing
Date, Buyer may, without the prior written consent of Seller, assign all or any
portion of its rights under this Agreement to an Affiliate so long as Buyer
shall deliver to Seller, at least seven (7) Business Days prior to Closing,
written notice of such assignment together with reasonable written documentation
evidencing the fact that such assignee is an Affiliate of Buyer.
 Notwithstanding the foregoing, no assignment by Buyer shall relieve Buyer of
any of its obligations hereunder, and any permitted assignee of this Agreement
pursuant to the preceding sentence shall expressly assume all of Buyer’s
obligations and liabilities hereunder, and a copy of such assignment and
assumption shall be provided to Sellers.  Buyer shall remain primarily liable
hereunder in the event of any assignment by it.

14.9

Severability.  If any term, covenant, condition, provision or agreement herein
contained is held to be invalid, void or otherwise unenforceable by any court of
competent jurisdiction, the fact that such term, covenant, condition, provision
or agreement is invalid, void or otherwise unenforceable shall in no way affect
the validity or enforceability of any other term, covenant, condition, provision
or agreement herein contained.

14.10

Successors and Assigns.  All terms of this Agreement shall be binding upon,
inure to the benefit of and be enforceable by, the Parties and their respective
legal representatives, successors and assigns (subject to Section 14.8).

14.11

Interpretation.  Sellers and Buyer acknowledge each to the other that both they
and their counsel have reviewed and revised this Agreement and that the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement, any Closing Document or any amendments or exhibits hereto or thereto.





39




--------------------------------------------------------------------------------



14.12

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed original; such counterparts shall
together constitute but one agreement.  Facsimile and/or digitally transmitted
signatures shall be sufficient to bind the Parties and shall in all respects be
treated in court proceedings or otherwise as the legal equivalent of an original
signature.

14.13

Recordation.  This Agreement may not be recorded and any attempt to do so shall
be of no effect whatsoever.

14.14

Limitation on Liability.  In any action brought to enforce the obligations of
any Seller under this Agreement or any Closing Document, the judgment or decree
shall be subject to the provisions of Section 9.4 and shall, in any event, be
enforceable against (i) in the case of REIT Seller, only to the extent of REIT
Seller’s interest in the Units, including any proceeds thereof, and no other
property or assets of REIT Seller shall be subject to levy, execution or lien
for the satisfaction of any remedies against REIT Seller, and (ii) in the case
of C-Corp Seller, only to the extent of C-Corp Seller’s interest in the C-Corp
Property, including any proceeds thereof, and no other property or assets of
C-Corp Seller shall be subject to levy, execution or lien for the satisfaction
of any remedies against C-Corp Seller.  No direct or indirect member, officer,
employee or agent of or consultant to any Seller shall be held to any personal
liability hereunder, and no resort shall be had to their property for the
satisfaction of any claims hereunder or in connection with the affairs of a
Seller.

14.15

Expenses.  Except as otherwise expressly provided herein, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such costs and expenses, whether or not the Closing shall have occurred.

14.16

Survival.  This Article XIV shall survive the Closing or the termination of this
Agreement.

[Signature Page to Follow]





40




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the Effective Date.

SELLERS




LSOP 3 JOINT VENTURE, LLC, a Delaware limited liability company




By:

Greenfield Multi-state Partners, L.P.,

its Managing Member




By:

GMSP Management, L.L.C.




By:

__________________

Name:

Barry P. Marcus

Title:

Senior Vice President




 By:

Greenfield Acquisition Partners VII,

L.P., its Managing Member




By:

GAP VII Management,

L.L.C.




By:

__________________

Name:

Barry P. Marcus

Title:

Senior Vice President







LSOP 3C II, LLC, a Delaware limited liability company







BY:________________________________

Name:__________________________

Title:___________________________











Signature Page




--------------------------------------------------------------------------------




BUYER




TALON OP, LP, a Minnesota limited partnership







BY:________________________________

Name:__________________________

Title:___________________________







BY:________________________________

Name:__________________________

Title:___________________________





Signature Page




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the day and year first written above.

ASSIGNOR:

 

LSOP 3 Joint Venture, LLC, a Delaware limited liability company







By:___________________________________________

Name:_________________________________________

Title:__________________________________________




ASSIGNEE:

 

_____________________, a _______________________







By:___________________________________________

Name:_________________________________________

Title:__________________________________________








F-3




--------------------------------------------------------------------------------







[exhibit101001.jpg] [exhibit101001.jpg]











--------------------------------------------------------------------------------







[exhibit101002.jpg] [exhibit101002.jpg]











--------------------------------------------------------------------------------







[exhibit101003.jpg] [exhibit101003.jpg]











--------------------------------------------------------------------------------







[exhibit101004.jpg] [exhibit101004.jpg]











--------------------------------------------------------------------------------







[exhibit101005.jpg] [exhibit101005.jpg]











--------------------------------------------------------------------------------







[exhibit101006.jpg] [exhibit101006.jpg]











--------------------------------------------------------------------------------







[exhibit101007.jpg] [exhibit101007.jpg]











--------------------------------------------------------------------------------







[exhibit101008.jpg] [exhibit101008.jpg]











--------------------------------------------------------------------------------







[exhibit101009.jpg] [exhibit101009.jpg]











--------------------------------------------------------------------------------







[exhibit101010.jpg] [exhibit101010.jpg]











--------------------------------------------------------------------------------







[exhibit101011.jpg] [exhibit101011.jpg]











--------------------------------------------------------------------------------







[exhibit101012.jpg] [exhibit101012.jpg]











--------------------------------------------------------------------------------







[exhibit101013.jpg] [exhibit101013.jpg]











--------------------------------------------------------------------------------







[exhibit101014.jpg] [exhibit101014.jpg]











--------------------------------------------------------------------------------










FIFTH AMENDMENT TO PURCHASE AGREEMENT




THIS FIFTH AMENDMENT TO PURCHASE AGREEMENT (this “Amendment”) is made as of
April __, 2016 (the “Fifth Amendment Effective Date”), by and among LSOP 3 JOINT
VENTURE, LLC, a Delaware limited liability company (“REIT Seller”), LSOP 3C II,
LLC, a Delaware limited liability company (“C-Corp Seller” and together with
REIT Seller, each a “Seller” and collectively “Sellers”) and Talon OP, LP, a
Minnesota limited partnership (“Buyer”).




R E C I T A L S:




A.

Sellers and Buyer have previously entered into that certain Purchase and Sale
Agreement dated as of January 11, 2016, as amended by that certain First
Amendment to Purchase Agreement, dated February 24, 2016, that certain Second
Amendment to Purchase Agreement, dated March 3, 2016, that certain Third
Amendment to Purchase Agreement, dated March 11, 2016 and that certain
Reinstatement and Fourth Amendment to Purchase Agreement (as amended, the
“Purchase Agreement”), pursuant to which Sellers agreed to sell to Buyer certain
property as more specifically described in the Purchase Agreement. Unless
otherwise defined herein, all initially capitalized terms have the meanings
assigned to such terms in the Purchase Agreement.




B.

Buyer failed to deliver the Buyer’s Notice of Approval as of the Approval Date,
and the Purchase Agreement terminated as of April 9, 2016.




C.

Buyer and Seller desire to reinstate and further amend the Purchase Agreement as
provided for in this Amendment.




NOW THEREFORE, for and in consideration of the recitals set forth above and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and confessed, the parties do hereby agree as follows:




1.

Additional Buyer Condition Precedent.  The following shall be added as new
Section 3.1.9 of the Purchase Agreement:

  

3.1.9  Closing of Prime Finance Loan. All conditions precedent to the funding of
a purchase money loan to Buyer from Prime Finance (“Prime”) pursuant that
certain term letter from Prime to Buyer dated April 6, 2016 and accepted by
Buyer on April 6, 2016 (the “Prime/Talon Letter Agreement”) shall have been
satisfied or waived by Prime, and the loan described in the Prime/Talon Letter
Agreement (the “Prime Finance Loan”) shall have closed. Notwithstanding the
foregoing, the contingency set forth in the preceding sentence shall be deemed
satisfied if the Prime Finance Loan shall fail to close because of a default by
Buyer under the Prime/Talon Letter Agreement.




2.

Extension of Closing. The definition of “Scheduled Closing Date” set forth in
Section 1.1 of the Purchase Agreement is hereby deleted in its entirety and
replaced as follows:











--------------------------------------------------------------------------------










“‘Scheduled Closing Date’:  A date forty five (45) days from the Fifth Amendment
Effective Date, as such date may be postponed pursuant to Section 5.6.”




3.

Buyer’s Notice of Approval. This Fifth Amendment shall, upon execution hereof by
both Buyer and Seller, constitute Buyer’s Notice of Approval under the Purchase
Agreement.

 

4.

Conflicts.  In the event of any conflict between the terms and provisions of
this Amendment and the terms and provisions of the Purchase Agreement, the terms
and provisions of this Amendment shall control.




5.

Reinstatement and Ratification.  Except as specifically modified by this
Amendment, the Purchase Agreement is hereby reinstated in full force and effect
without modification, and the Purchase Agreement is hereby ratified and
confirmed. For the avoidance of doubt, the Initial Deposit and Extension Deposit
currently being held in escrow by the Escrow Agent shall be considered the
Initial Deposit and Extension Deposit under the Purchase Agreement as reinstated
pursuant to this Amendment.




6.

Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
will constitute one and the same instrument.  Each party has the right to rely
upon a facsimile or emailed counterpart of this Amendment signed by the other
party to the same extent as if such party received an original counterpart.




7.

Governing Law.  The sale of the Units pursuant to the Purchase Agreement (as
amended by this Amendment) shall be construed and enforced in accordance with
the laws of the State of Delaware, and the sale of the C-Corp Property pursuant
to the Purchase Agreement (as amended by this Amendment) or any claims arising
from the breach hereof by any Seller or by Buyer, shall be governed by the laws
of the State of Minnesota, without giving effect to the choice of law principles
thereof.  The venue for any dispute arising hereunder shall be a court of
competent jurisdiction located in the Minneapolis-St. Paul metropolitan area.




[SIGNATURES ARE ON THE FOLLOWING PAGES]











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Fifth Amendment to Purchase Agreement has been executed
as of the date and year first above written.




SELLERS:




LSOP 3 JOINT VENTURE, LLC,

a Delaware limited liability company




By:

Greenfield Multi-State Partners, L.P

its Managing Member




By:

GMSP Management, L.L.C.




By:

___________________

Name:

Barry P. Marcus

Title:

Senior Vice President




By:

Greenfield Acquisition Partners VII, L.P.

its Managing Member




By:

GAP VII Management, L.L.C.




By:

___________________

Name:

Barry P. Marcus

Title:

Senior Vice President







LSOP 3C II, LLC, a Delaware

limited liability company







By:

___________________

Name: Barry P. Marcus

Title:

Senior Vice President







BUYER:




TALON OP, LP, a Minnesota
limited partnership




By:

_________________________________

Name:

___________________________

Title:

___________________________















